Exhibit 10.1

 

 

 

AMENDED AND RESTATED LEASE AGREEMENT

Dated as of March 22, 2013

between

BTMU CAPITAL LEASING & FINANCE, INC.,

as Lessor

and

LENNOX INTERNATIONAL INC.

as Lessee

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

ARTICLE II LEASE OF LEASED PROPERTY

     1   

Section 2.1. Lease

     1   

Section 2.2. Term

     3   

Section 2.3. Basic Rent

     3   

Section 2.4. Supplemental Rent

     3   

Section 2.5. Method of Payment

     3   

ARTICLE III NET LEASE; TAXES

     4   

Section 3.1. Net Lease; No Setoff, Etc

     4   

Section 3.2. Impositions

     5   

Section 3.3. Costs and Expenses

     5   

ARTICLE IV WAIVERS

     6   

ARTICLE V LIENS; EASEMENTS; PARTIAL CONVEYANCES

     6   

Section 5.1. Liens

     6   

Section 5.2. Easements; Partial Conveyances

     7   

ARTICLE VI MAINTENANCE AND REPAIR; ALTERATIONS, MODIFICATIONS AND ADDITIONS

     8   

Section 6.1. Maintenance and Repair; Compliance With Law

     8   

Section 6.2. Alterations

     8   

Section 6.3. Title to Alterations

     9   

ARTICLE VII USE

     9   

Section 7.1. Possession and Use of the Leased Property

     9   

Section 7.2. Risk of Loss

     9   

Section 7.3. Compliance with Requirements of Law and Insurance Requirements

     10   

ARTICLE VIII INSURANCE

     10   

Section 8.1. Maintenance of Insurance

     10   

Section 8.2. Insurance Coverage

     11   

Section 8.3. Endorsements

     11   

Section 8.4. Adjustment of Losses

     12   

Section 8.5. Application of Insurance Proceeds

     12   

Section 8.6. Additional Insurance

     12   

Section 8.7. Delivery of Insurance Certificates

     12   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE IX ASSIGNMENT AND SUBLEASING

     12   

ARTICLE X CASUALTY; CONDEMNATION; ENVIRONMENTAL LOSS

     13   

Section 10.1. Casualty or Condemnation

     13   

Section 10.2. Environmental Matters

     14   

Section 10.3. Notice of Environmental Matters

     15   

Section 10.4. Termination of the Lease

     15   

Section 10.5. Verification of Restoration and Rebuilding

     15   

Section 10.6. Prosecution of Awards

     16   

Section 10.7. Application of Certain Payments Not Relating to an Event of Taking

     16   

Section 10.8. Other Dispositions

     16   

Section 10.9. No Rent Abatement

     16   

ARTICLE XI INTEREST CONVEYED TO LESSEE

     17   

ARTICLE XII EVENTS OF DEFAULT

     17   

ARTICLE XIII ENFORCEMENT

     19   

Section 13.1. Remedies

     19   

Section 13.2. Lessee’s Purchase Option

     21   

Section 13.3. Liquidated Damages

     21   

Section 13.4. Remedies Cumulative; No Waiver; Consents

     22   

ARTICLE XIV SALE, RETURN OR PURCHASE OF LEASED PROPERTY; RENEWAL

     22   

Section 14.1. Purchase Option

     22   

Section 14.2. Sale of Leased Property to Third Party; Return Option

     24   

Section 14.3. Signs; Showing

     25   

Section 14.4. End of Term Adjustment

     25   

Section 14.5. Purchase Procedure

     26   

Section 14.6. Essence of the Lease; Interpretation

     27   

Section 14.7. Surrender and Return

     27   

Section 14.8. Renewal

     28   

ARTICLE XV LESSEE’S EQUIPMENT

     29   

ARTICLE XVI RIGHT TO PERFORM FOR LESSEE

     29   

ARTICLE XVII MISCELLANEOUS

     30   

Section 17.1. Reports

     30   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 17.2. Binding Effect; Successors and Assigns; Survival

     30   

Section 17.3. Quiet Enjoyment

     30   

Section 17.4. Notices

     30   

Section 17.5. Severability

     31   

Section 17.6. Amendment; Complete Agreements

     31   

Section 17.7. Construction

     31   

Section 17.8. Headings

     31   

Section 17.9. Counterparts

     32   

Section 17.10. GOVERNING LAW

     32   

Section 17.11. Discharge of Lessee’s Obligations by its Affiliates

     33   

Section 17.12. Liability of Lessor Limited

     33   

Section 17.13. Estoppel Certificates

     33   

Section 17.14. No Joint Venture

     33   

Section 17.15. No Accord and Satisfaction

     33   

Section 17.16. No Merger

     34   

Section 17.17. Survival

     34   

Section 17.18. Chattel Paper

     34   

Section 17.19. Time of Essence

     34   

Section 17.20. Recordation of Lease

     34   

Section 17.21. Investment of Security Funds

     34   

Section 17.22. Early Termination Option

     34   

ARTICLE XVIII ALLOCATION OF PAYMENTS

     35   

Section 18.1. Collection and Application Generally

     35   

Section 18.2. Allocation of Payments

     35   

Section 18.3. Identification of Payments

     37   

 

APPENDICES AND EXHIBITS            [Not included] Schedule 1    Basic Rent
Schedule Schedule 2    Wire Information APPENDIX A    Definitions and
Interpretation EXHIBIT A    Description of Land

 

- iii -



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED LEASE AGREEMENT (as from time to time amended or
supplemented, this “Lease”), dated as of March 22, 2013, is between BTMU CAPITAL
LEASING & FINANCE, INC., a Delaware corporation (together with its successors
and permitted assigns hereunder, “Lessor”), as Lessor, and LENNOX INTERNATIONAL
INC., a Delaware corporation (together with its successors and permitted assigns
hereunder, “Lessee”), as Lessee.

PRELIMINARY STATEMENT

A. Original Lessor and Original Lessee entered into the Original Lease, which
Original Lease is scheduled to expire on the Original Scheduled Termination
Date.

B. Lessee and Lessor wish to extend the term of the Original Lease for up to six
(6) years beyond the Original Scheduled Termination Date and otherwise modify
the Original Lease Agreement. Lessee and Lessor desire to amend and restate the
Original Lease Agreement in accordance herewith.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, receipt of which is hereby acknowledged, Lessor and
Lessee hereby agree to amend and restate the Original Lease in its entirety as
follows:

ARTICLE I

DEFINITIONS

Unless the context otherwise requires, each capitalized term or phrase used
herein and not otherwise defined herein shall have the meaning assigned thereto
in Appendix A attached hereto for all purposes hereof and the rules of
interpretation set forth in Appendix A shall apply to this Lease.

ARTICLE II

LEASE OF LEASED PROPERTY

Section 2.1. Lease. Lessor hereby leases to Lessee for the Basic Lease Term
Lessor’s interest in the Land and the Improvements (collectively, together with
the rights set forth below, the “Leased Property”), and Lessee hereby leases
from Lessor for the Basic Lease Term Lessor’s interest in the Leased Property.
The Leased Property includes all right, title and interest of Lessor, now owned
or hereafter acquired, in and to: (1) the Land, including all interests in the
Land acquired by Lessor from the Seller; (2) any and all Improvements; (3) all
easements and other rights appurtenant to the Land or to the Improvements; and
(4) (A) any land lying within the right-of-way of any street, open or proposed,
adjoining the Land, (B) any sidewalks and alleys adjacent to the Land, and
(C) any strips and gores between the Land and abutting land. To the extent, but
only to the extent, that assignable rights or interests in, to or under the
following have been or will be acquired by Lessor, Lessor also hereby grants and
assigns to Lessee for the term of this Lease the right to use and enjoy (and, in
the case of contract rights, to enforce) such rights or interests of Lessor:
(a) any goods, equipment, furnishings, furniture and other tangible personal
property of whatever nature that are located on the Land and all renewals or
replacements of or substitutions for any of the foregoing; (b) the benefits, if
any, conferred upon



--------------------------------------------------------------------------------

the owner of the Land or the Improvements by the Existing Space Leases or other
Permitted Liens, subject to which Seller conveyed the Land and Improvements to
Lessor, and (c) any permits, licenses, franchises, certificates, and other
rights and privileges against third parties related to the Land or Improvements.
However, the leasehold estate conveyed by this Lease and Lessee’s rights
hereunder are expressly made subject and subordinate to the terms and conditions
of this Lease, to the matters listed in Schedule B to the Title Policy
(including the Existing Space Leases) and all other Permitted Liens, and to any
other claims or encumbrances not constituting Lessor Liens.

Without limiting the foregoing, it is understood that so long as Lessee
continues to be entitled to possession of the Leased Property pursuant to this
Lease, Lessee’s possession will extend to and include not only the Improvements,
but also the Land (subject only to Lessor’s limited right of entry on and
subject to the terms and conditions set forth in this Lease), and, so long as no
Lease Event of Default has occurred and is continuing, Lessee will be entitled
to any benefits conferred upon the owner of the Leased Property by the Existing
Space Leases, including the right to receive and retain rents as they become due
under Existing Space Leases and to otherwise enforce the Existing Space Leases
during the Basic Lease Term.

In furtherance thereof, Lessor hereby assigns and conveys to Lessee all of its
right, title and interests in the Existing Space Leases and Lessee hereby
accepts such right, title and interests and hereby assumes any and all
obligations of the lessor/owner pursuant to the Existing Space Leases, the
parties hereto agreeing that Lessor shall not have any obligations under any
Existing Space Lease. Such enforcement may include, at the election of Lessee
but subject to the terms and conditions set forth in the Memorandum of Lease,
the right to terminate any Existing Space Lease in the event of a default by the
tenant thereunder. Accordingly, it is the intent of the parties that Lessor will
not assume or retain responsibility for the condition of the Land or the
Improvements or for any obligations undertaken by the lessor/owner pursuant to
the Existing Space Leases.

To the extent that the transaction represented by this Lease is treated as a
true lease or operating lease and not as a secured financing transaction, as
more particularly described in Section 2.4(a) of the Participation Agreement,
then Lessor shall be deemed to have appointed Lessee as its agent to perform all
of the obligations of the lessor/owner pursuant to the Existing Space Leases and
to exercise all of the rights and benefits of the lessor/owner pursuant to the
Existing Space Leases, Lessee shall be deemed to have accepted such appointment
and agreed to perform all such obligations and exercise such rights and benefits
and, in consideration of the foregoing, so long as no Lease Event of Default has
occurred and is continuing, Lessor shall allow Lessee to retain all rents and
other amounts and proceeds collected from time to time by Lessee from the
tenants under the Existing Space Leases as a fee for services rendered by Lessee
hereunder.

Lessee hereby covenants that (a) it shall not extend or renew the terms of any
of the Existing Space Leases beyond the Termination Date and (b) any future
tenancies with any of the tenants under the Existing Space Leases shall be
documented as subleases to this Lease in accordance with Article IX hereof.

 

- 2 -



--------------------------------------------------------------------------------

Section 2.2. Term. The term of this Lease (the “Basic Lease Term”) shall
commence on the Closing Date and shall end on the first to occur of (a) March 1,
2019 (such date, the “Scheduled Termination Date”) and (b) the date upon which
this Lease is terminated pursuant to its terms, and if such date is not a
Business Day, the next succeeding Business Day unless the result will be that
such date would be in the next succeeding calendar month, in which case such
date shall be the next preceding Business Day (the first to occur of (a) and
(b), the “Termination Date”). The term of this Lease may be extended pursuant to
the terms and conditions set forth in Section 14.8.

Section 2.3. Basic Rent. Lessee shall pay rent, in installments, payable in
arrears, on each Payment Date during the Basic Lease Term and on the Termination
Date, in the amount set forth on Schedule 1 attached hereto (as adjusted from
time to time as set forth below, “Basic Rent”). The Basic Rent payable by Lessee
hereunder is subject to adjustment on each Calculation Date in the event that
there is a change in the Lessee’s Leverage Ratio that results in a change in the
applicable Pricing Level, all as set forth more particularly in Section 2.3 of
the Participation Agreement.

Section 2.4. Supplemental Rent. (a) Lessee shall pay to Lessor or to the Person
entitled thereto as expressly provided herein or in any other Operative Document
any and all Supplemental Rent as and when the same shall become due and payable
and in the event of any failure on the part of Lessee to pay any Supplemental
Rent, Lessor shall have all rights, powers and remedies provided for herein or
by law or in equity or otherwise in the case of nonpayment of Basic Rent. All
Supplemental Rent to be paid pursuant to this Section 2.4 shall be payable in
the type of funds and in the manner set forth in Section 2.5.

(b) Lessee shall pay to Lessor, as Supplemental Rent, among other things, on
demand, to the extent permitted by Applicable Laws, interest at the applicable
Overdue Rate on any installment of Basic Rent not paid when due for the period
for which the same shall be overdue and on any payment of Supplemental Rent
payable to Lessor or any Indemnitee not paid when due or demanded by Lessor or
any Indemnitee for the period from the due date or the date of any such demand,
as the case may be, until the same shall be paid.

(c) Unless expressly provided otherwise in this Lease, if Lessee fails to pay
and discharge any Supplemental Rent as and when due, Lessee shall also promptly
pay and discharge any fine, penalty, interest or cost which may be assessed or
added under any agreement with a third party for nonpayment or late payment of
such Supplemental Rent, all of which shall also constitute Supplemental Rent.
The expiration or other termination of Lessee’s obligations to pay Basic Rent
under this Lease shall not limit or modify the obligations of Lessee with
respect to Supplemental Rent.

Section 2.5. Method of Payment. Except as otherwise provided in this Lease, each
payment of Rent payable to Lessor shall be paid by wire transfer by Lessee prior
to 2:00 p.m., New York City time to the accounts identified below in immediately
available funds on the scheduled date when such payment shall be due, unless
such scheduled date is not a Business Day, in which case such payment shall be
made on the next succeeding Business Day unless the result of such extension
would be to carry into another calendar month, in which case such payment shall
be made on the immediately preceding Business Day. Payments received after

 

- 3 -



--------------------------------------------------------------------------------

2:00 p.m., New York City time on the date due shall, (i) for purposes of Article
12, be deemed received on such day, and (ii) for purposes of Section 2.4, shall
be deemed received on the next succeeding Business Day and subject to interest
at the Overdue Rate. Unless Lessee is notified in writing otherwise by Lessor,
Lessee shall pay Basic Rent to the account of Lessor set forth on Schedule 2
attached hereto.

ARTICLE III

NET LEASE; TAXES

Section 3.1. Net Lease; No Setoff, Etc. This Lease is a net lease and,
notwithstanding any other provision of this Lease, Lessee’s obligation to pay
Rent is absolute and unconditional. Lessee shall pay all Rent without
counterclaim, setoff, deduction or defense and without abatement, suspension,
deferment, diminution or reduction. Lessee’s obligations hereunder shall not be
released, discharged or otherwise affected by: (a) any defect in the condition,
merchantability, design, quality or fitness for use of the Leased Property or
any part thereof, or the failure of the Leased Property to comply with any
Applicable Law, including any inability to occupy or use the Leased Property by
reason of such non-compliance; (b) any damage to, removal, abandonment, salvage,
loss, contamination of or Release from, scrapping or destruction of or any
requisition or taking of the Leased Property or any part thereof; (c) any
restriction, prevention or curtailment of or interference with any use of the
Leased Property or any part thereof including eviction; (d) any defect in title
to or rights to the Leased Property or any Lien on such title or rights or on
the Leased Property; (e) any change, waiver, extension, indulgence or other
action or omission or breach in respect of any obligation or liability of or by
Lessor; (f) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceedings relating to Lessee, Lessor or
any other Person, or any action taken with respect to this Lease by any trustee
or receiver of Lessee, Lessor or any other Person, or by any court, in any such
proceeding; (g) any claim that Lessee has or might have against any Person,
including without limitation, Lessor, any vendor, manufacturer, contractor of or
for any of the Improvements or any part thereof; (h) any failure on the part of
Lessor to perform or comply with any of the terms of this Lease or any other
Operative Document or of any other agreement; (i) any invalidity or
unenforceability or illegality or disaffirmance of this Lease against or by
Lessee or any provision hereof or any of the other Operative Documents or any
provision of any thereof whether or not related to the Transaction; (j) the
impossibility or illegality of performance by Lessee, Lessor or both; (k) any
action by any court, administrative agency or other Governmental Authority;
(l) any restriction, prevention or curtailment of or interference with any use
of the Leased Property or any part thereof; or (m) any other occurrence
whatsoever, whether similar or dissimilar to the foregoing, and regardless of
whether Lessee shall have notice or knowledge of any of the foregoing. The
parties intend that Lessee’s obligations under this Lease shall be covenants and
agreements that are separate and independent from any obligations of Lessor
under this Lease or under any other Operative Documents and the obligations
shall continue unaffected unless such obligations shall have been modified or
terminated in accordance with an express provision of this Lease. LESSEE HEREBY
WAIVES ALL RIGHT TO TERMINATE OR SURRENDER THIS LEASE (EXCEPT AS EXPRESSLY
PROVIDED IN THIS LEASE) OR TO AVAIL ITSELF OF ANY ABATEMENT, SUSPENSION,
DEFERMENT, REDUCTION, SETOFF, COUNTERCLAIM OR DEFENSE WITH RESPECT TO ANY RENT.
LESSEE SHALL REMAIN OBLIGATED UNDER THIS LEASE IN ACCORDANCE WITH ITS TERMS AND
LESSEE HEREBY WAIVES ANY AND ALL

 

- 4 -



--------------------------------------------------------------------------------

RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE TO MODIFY OR TO AVOID
STRICT COMPLIANCE WITH ITS OBLIGATIONS UNDER THIS LEASE. Lessee assumes sole
responsibility for the condition, use, operation, maintenance, and management of
the Leased Property and Lessor shall have no responsibility in respect thereof
and shall have no liability for damage to the property of either Lessee or any
subtenant of Lessee on any account or for any reason whatsoever, other than
solely by reason of Lessor’s willful misconduct or gross negligence.

Notwithstanding the foregoing Lessee does not waive any right or remedy that it
may have if Lessor breaches its obligation to convey the Leased Property to
Lessee free and clear of Lessor Liens in accordance with and subject to any
conditions precedent set forth in this Lease.

Section 3.2. Impositions. (a) During the Basic Lease Term, Lessee agrees to pay
when due without penalty or interest all Impositions imposed upon or levied
against the Leased Property. Any tax relating to a fiscal period of any taxing
authority falling partially within and partially outside the Basic Lease Term,
shall be apportioned and adjusted between Lessor and Lessee. Lessee covenants to
furnish Lessor, upon Lessor’s request, within forty-five (45) days after the
last date when any Imposition must be paid by Lessee, official receipts of the
appropriate taxing, authority or other proof satisfactory to Lessor, evidencing
the payment thereof.

(b) With the prior written consent of Lessor, made in its sole discretion,
Lessee may defer payment of an Imposition so long as (i) the validity or the
amount thereof is contested by Lessee with diligence and in good faith, (ii) the
commencement and continuation of such proceedings shall suspend the collection
thereof from, and suspend the enforcement thereof against, Lessor and the Leased
Property, (iii) no part of the Leased Property nor any Basic Rent or
Supplemental Rent shall be in danger of being sold, forfeited, attached or lost,
(iv) there shall not exist because of such contest (x) any interference with the
use and occupancy of the Leased Property or any part thereof, or (y) any
interference with the payment of Basic Rent or Supplemental Rent (other than the
portion subject to the contest), (v) Lessee shall promptly prosecute such
contest to a final settlement or conclusion, or if Lessee deems it advisable to
abandon such contest, Lessee shall promptly pay or perform the obligation which
was the subject of such contest, and (vi) at no time during the permitted
contest shall there be a risk of the imposition of criminal liability on Lessor
or any Indemnitee for failure to comply therewith.

Section 3.3. Costs and Expenses. Lessee shall pay all costs, expenses, fees and
charges incurred in connection with the ownership, use or occupancy of the
Leased Property during the Basic Lease Term. Lessee agrees to pay or cause to be
paid as and when the same are due and payable all charges for gas, water, sewer,
electricity, lights, heat, power, telephone or other communication service and
all other utility services used, rendered or supplied to, upon or in connection
with the Leased Property. Lessee shall be entitled to receive any credits or
refunds with respect to any utility charge paid by Lessee in the amount of any
credit or refund received by Lessor on account of any utility charges paid by
Lessee, net of the actual cost and expenses, if any, reasonably incurred by
Lessor in obtaining such credit or refund. It is the intention of Lessee and
Lessor that, to the extent permitted by law and except as specifically provided
for in this Lease, Lessor shall not be obligated to pay any expenses in any way
related to the Leased Property or to its use and occupancy.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE IV

WAIVERS

Lessee acknowledges that Lessor holds legal title to the Leased Property and
that Lessee is leasing the Leased Property “AS IS” without representation,
warranty or covenants (express or implied) by Lessor and subject to (a) the
rights of any parties in possession thereof, (b) the state of the title thereto
existing at the time Lessor acquired its interest in the Leased Property,
(c) any state of facts which an accurate survey or physical inspection might
show (including the ALTA/ACSM Land Title Survey As-Built One Lake Park, dated
November 10, 2005 by Ferguson-Deere, Inc.), (d) all Applicable Law, and (e) any
violations of Applicable Law which may exist upon or subsequent to the
commencement of the Basic Lease Term. LESSEE ACKNOWLEDGES THAT, ALTHOUGH LESSOR
MAY OWN AND HOLD TITLE TO THE LEASED PROPERTY, LESSOR IS NOT RESPONSIBLE FOR THE
DESIGN, DEVELOPMENT, BUDGETING AND CONSTRUCTION OF THE IMPROVEMENTS OR ANY
ALTERATIONS. LESSOR HAS NOT MADE NOR SHALL LESSOR BE DEEMED TO HAVE MADE ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AND LESSOR SHALL NOT BE DEEMED
TO HAVE ANY LIABILITY WHATSOEVER, AS TO THE VALUE, MERCHANTABILITY, TITLE,
HABITABILITY, CONDITION, DESIGN, OPERATION, OR FITNESS FOR USE OF THE LEASED
PROPERTY (OR ANY PART THEREOF), OR ANY OTHER REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASED PROPERTY (OR ANY PART
THEREOF), ALL SUCH WARRANTIES BEING HEREBY DISCLAIMED. LESSOR SHALL BE LIABLE
FOR ANY LATENT, HIDDEN, OR PATENT DEFECT THEREIN OR THE FAILURE OF THE LEASED
PROPERTY, OR ANY PART THEREOF, TO COMPLY WITH ANY APPLICABLE LAW, except that
Lessor hereby represents and warrants that the Leased Property is and shall be
free of Lessor Liens. As between Lessor and Lessee, Lessee has been afforded
full opportunity to inspect the Leased Property, is satisfied with the results
of its inspections of the Leased Property and is entering into this Lease solely
on the basis of the results of its own inspections and all risks incident to the
matters discussed in this Article IV, as between Lessor and Lessee, are to be
borne by Lessee. The provisions of this Article IV have been negotiated, and,
except to the extent otherwise expressly stated, the foregoing provisions are
intended to be a complete exclusion and negation of any representations or
warranties by Lessor, express or implied, with respect to the Leased Property,
that may arise pursuant to any law now or hereafter in effect, or otherwise.

ARTICLE V

LIENS; EASEMENTS; PARTIAL CONVEYANCES

Section 5.1. Liens. Except for Permitted Liens, Lessee shall not directly or
indirectly create, incur or assume, or permit to exist, any Lien on or with
respect to the Leased Property, the title thereto, or any interest therein,
including any Liens which arise out of or by reason of (i) the possession, use,
occupancy, construction, repair or rebuilding of the Leased Property, (ii) labor
or materials furnished or claimed to have been furnished to Lessee, or any of
its contractors or agents, (iii) the financing of any personality or equipment
purchased or leased by Lessee from third parties and not financed by Lessor and
(iv) Alterations constructed by Lessee. Lessee, at its own expense, will
promptly pay, satisfy and otherwise take such actions as may be necessary to
keep the Leased Property free and clear of, and to discharge, eliminate or bond
in a manner

 

- 6 -



--------------------------------------------------------------------------------

reasonably satisfactory to Lessor, any such Lien (other than Permitted Liens) if
the same shall arise at any time. Nothing contained in this Lease shall be
construed as constituting the consent or request of Lessor, express or implied,
to or for the performance by any contractor, mechanic, laborer, materialman,
supplier or vendor of any labor or services or for the furnishing of any
materials for any construction, alteration, addition, repair, restoration or
demolition of or to the Leased Property or any part thereof. NOTICE IS HEREBY
GIVEN THAT LESSOR IS NOT AND SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES OR
MATERIALS FURNISHED OR TO BE FURNISHED TO LESSEE, OR TO ANYONE HOLDING THE
LEASED PROPERTY OR ANY PART THEREOF THROUGH OR UNDER LESSEE, AND THAT NO
MECHANIC’S OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH
TO OR AFFECT THE INTEREST OF LESSOR IN AND TO THE LEASED PROPERTY.

Section 5.2. Easements; Partial Conveyances. Notwithstanding Section 5.1, at the
request of Lessee, Lessor shall, from time to time during the Basic Lease Term
and upon reasonable advance written notice from Lessee, and receipt of the
materials specified in the next succeeding sentence, consent to and join in any
(i) grant of easements, licenses, rights of way and other rights in the nature
of easements, including, without limitation, utility easements which in each
case facilitate Lessee’s use, development and construction of the Leased
Property, (ii) release or termination of easements, licenses, rights of way or
other rights in the nature of easements which release and terminations are for
the benefit of the Land or the Improvements or any portion thereof,
(iii) dedication or transfer of portions of the Land, not improved with a
building, for road, highway or other public purposes, provided the same are for
the benefit of the Land or Improvements, (iv) execution of agreements for
ingress and egress and amendments to any covenants and restrictions affecting
the Land or Improvements or any portion thereof and (v) request to any
Governmental Authority for platting or subdivision or replatting or
resubdivision approval with respect to the Land or any portion thereof or any
parcel of land of which the Land or any portion thereof forms a part or a
request for any variance from zoning or other governmental requirements,
provided that:

(a) any such action shall be at the sole cost and expense of Lessee and Lessee
shall pay all out-of-pocket costs of Lessor in connection therewith (including,
without limitation, the reasonable fees of attorneys, architects, engineers,
planners, appraisers and other professionals reasonably retained by Lessor in
connection with any such action);

(b) Lessee shall have delivered to Lessor a certificate of a Responsible Officer
of Lessee stating that

(1) such action will not cause the Leased Property, the Land or the Improvements
or any portion thereof to fail to comply in any respect with the provisions of
the Lease or any other Operative Documents, or in any respect with Applicable
Law; and

(2) such action will not materially reduce the Fair Market Value, utility or
useful life of the Leased Property, the Land or the Improvements or Lessor’s
interest therein;

 

- 7 -



--------------------------------------------------------------------------------

(c) in the case of any release or conveyance, if Lessor so reasonably requests,
Lessee will cause to be issued and delivered to Lessor by the Title Insurance
Company endorsements to the Title Policies (to the extent available) pursuant to
which the Title Insurance Company agrees that its liability for the payment of
any loss or damage under the terms and provisions of the Title Policies will not
be affected by reason of the fact that a portion of the real property referred
to in Schedule A of the Title Policies has been released or conveyed by Lessor;
and

(d) there shall be no abatement of Rent as a result thereof.

ARTICLE VI

MAINTENANCE AND REPAIR;

ALTERATIONS, MODIFICATIONS AND ADDITIONS

Section 6.1. Maintenance and Repair; Compliance With Law. Lessee, at its own
expense, shall at all times (a) maintain the Leased Property in good repair and
condition (subject to ordinary wear and tear), in accordance with prudent
industry standards for first class office space and, in any event, in no less a
manner as other similar office facilities owned or leased by Lessee or its
Affiliates, and (b) make all repairs, replacements and renewals of the Leased
Property or any part thereof which may be required to keep the Leased Property
in the condition required by the preceding clause (a) and as may be required by
Applicable Law and Insurance Requirements, Lessee shall perform the foregoing
maintenance obligations regardless of whether the Leased Property is occupied or
unoccupied. Lessee waives any right that it may now have or hereafter acquire to
(i) require Lessor to maintain, repair, replace, alter, remove or rebuild all or
any part of the Leased Property or (ii) make repairs at the expense of Lessor
pursuant to any Applicable Law or other agreements or otherwise. LESSOR SHALL
NOT BE LIABLE TO LESSEE OR TO ANY CONTRACTORS, SUBCONTRACTORS, LABORERS,
MATERIALMEN, SUPPLIERS OR VENDORS FOR SERVICES PERFORMED OR MATERIAL PROVIDED ON
OR IN CONNECTION WITH THE LEASED PROPERTY OR ANY PART THEREOF. Lessor shall not
be required to maintain, alter, repair, rebuild or replace the Leased Property
in any way.

Section 6.2. Alterations. During the Basic Lease Term, Lessee, at Lessee’s own
cost and expense, shall make all alterations, renovations, improvements,
fixtures, modifications and additions to the Leased Property or any part thereof
(collectively, “Alterations”) that are (i) necessary to repair or maintain the
Leased Property in the condition required by Section 6.1 and Article VII;
(ii) necessary in order for the Leased Property to be in compliance with
Applicable Laws and Insurance Requirements in all material respects; and
(iii) necessary or advisable to restore the Leased Property to its condition
existing prior to a Casualty or Condemnation to the extent required or permitted
pursuant to Article 10 (collectively, the “Required Alterations”). So long as no
Lease Event of Default exists, Lessee, at its sole discretion and at its cost
and expense, may make other Alterations to the Leased Property so long as such
Alterations comply with Applicable Laws in all material respects and with the
following requirements (collectively, the “Permitted Alterations”):

(a) no Alteration may materially impair the Fair Market Value, utility, or
useful life of the Leased Property from that which existed immediately prior to
such Alteration;

 

- 8 -



--------------------------------------------------------------------------------

(b) each Alteration shall be made in a good and workmanlike manner;

(c) Lessee shall comply with all Applicable Laws (including all Environmental
Laws) and Insurance Requirements applicable to each Alteration;

(d) Lessee shall pay all costs and expenses and shall discharge (or cause to be
insured or bonded over) any Liens arising with respect to each Alteration within
45 days after the same shall be filed (or otherwise become effective);

(e) Lessee may not make any Alterations that would be in violation, in any
material respect, of the terms of any restriction, easement, condition, covenant
or other similar matter affecting title to or binding on the Leased Property
unless Lessee has obtained, to the extent required from time to time, all
material permits, consents and authorizations relating to such Alterations from
the applicable Governmental Authorities or third Persons (Lessor, at Lessee’s
expense, shall join in the application for any such permit or authorization and
execute and deliver any document in connection therewith, whenever such joinder
is necessary or advisable); and

(f) all Alterations shall be located exclusively on the Land unless Lessee (or
Lessor) has obtained access rights reasonably satisfactory to Lessor.

Section 6.3. Title to Alterations. All Alterations shall be subject to this
Lease and title to all Alterations shall immediately vest in Lessor; provided
that Alterations are not subject to this Lease if (a) such Alterations are not
Required Alterations, (b) such Alterations were not paid for with insurance
proceeds, and (c) such Alterations are readily removable without impairing the
Fair Market Value, utility, or remaining useful life of the Leased Property.

ARTICLE VII

USE

Section 7.1. Possession and Use of the Leased Property. The Leased Property
shall be used as a corporate office complex in a manner consistent with the
standards applicable to properties of a similar nature in the geographic area in
which the Leased Property is located and in any event not less than the
standards applied by Lessee for other comparable properties owned or leased by
Lessee or its Affiliates. Lessee may not use the Leased Property or any part
thereof for any purpose or in any manner that would materially adversely affect
the Fair Market Value, utility, remaining useful life, or residual value of the
Leased Property, ordinary wear and tear excepted, or that would violate or
conflict with Applicable Law or Insurance Requirements. Lessee shall not commit
or permit any waste of the Leased Property or any part thereof.

Section 7.2. Risk of Loss. Lessee assumes the risk of loss of, or a decrease in
the enjoyment and beneficial use of, the Leased Property as a result of the
damage or destruction by fire, the elements, casualties, thefts, riots, wars or
otherwise, and Lessor does not assume, and shall have no liability in respect
of, such risk.

 

- 9 -



--------------------------------------------------------------------------------

Section 7.3. Compliance with Requirements of Law and Insurance Requirements.
Subject to the terms of this Lease relating to permitted contests, Lessee, at
its sole cost and expense, shall (a) comply in all material respects with all
Applicable Laws (including all Environmental Laws) and Insurance Requirements
relating to the Leased Property, including the use, construction, operation,
maintenance, repair and restoration thereof whether or not compliance therewith
shall require structural or extraordinary changes in the Leased Property or
interfere with the use and enjoyment of the Leased Property, and (b) procure,
maintain and comply with all material licenses, permits, orders, approvals,
consents and other authorizations required for the construction, use,
maintenance, repair, restoration and operation of the Leased Property, in each
case, except for any such failure to maintain or procure or comply with any of
the foregoing that would not reasonably be expected to result in a Material
Adverse Effect.

ARTICLE VIII

INSURANCE

Section 8.1. Maintenance of Insurance. Lessee shall maintain insurance as set
forth below:

(a) Commercial Liability Insurance. Lessee shall procure and carry or cause to
be procured and carried, at Lessee’s sole cost and expense, commercial general
liability insurance (including contractual liability, cross liability, legal
liability, and premises operations) for damages arising during the Basic Lease
Term from the acts or omissions of Lessee while located on, in possession of, or
controlling or acting or failing to act with respect to the Land or any of the
Leased Property. The terms and amounts of such liability insurance shall be
consistent with normal industry practice, but in any event not less than the
scope and amount of coverage as are ordinarily procured by Lessee with respect
to properties similar to the Leased Property; provided, however, that such
coverage shall be in an amount of at least $25,000,000 per occurrence limit and
aggregate limit, as applicable. In the event that Lessee does not maintain an
occurrence basis policy for the foregoing risks, Lessee shall provide
thirty (30) days’ prior written notice thereof to the insured thereon and shall
maintain such insurance on a claims made basis and Lessee shall maintain
insurance for a period of three (3) years following the expiration of the Basic
Lease Term. The insurance coverage required pursuant to this clause (a) may be
provided through a combination of primary, umbrella and excess liability
policies.

(b) All-Risk Property Insurance. During the Basic Lease Term, Lessee shall
maintain, at its sole cost and expense, as a part of its blanket policies or
otherwise, an all-risk property policy or policies with respect to the
Improvements insuring the lessor’s interest in the Improvements including
resulting damage from collapse, coverage for fire, flood, wind damage and
earthquakes and coverage against damage or loss caused by machinery accidents
and operational and performance testing and start-up and terrorism (if such
coverage may be obtained at commercially reasonable rates), with extended
coverage in an amount not less than the full replacement cost of the
Improvements, including any costs that may be required to cause the Improvements
to be restored in accordance with then current Applicable Laws. Such coverage
shall provide coverage for insuring the buildings, non-temporary structures,
machinery, equipment, facilities, fixtures, supplies and other property
constituting part of the Leased Property, including but not limited to boiler
and machinery insurance covering pressure vessels, air tanks, boilers,
machinery, pressure piping, heating, ventilation and air conditioning equipment,
and elevator and escalator equipment.

 

- 10 -



--------------------------------------------------------------------------------

(c) Builders’ Risk Insurance. During any construction of any significant
Alteration, if required in order to prevent a loss of property insurance
coverage for the Improvements, Lessee shall arrange to obtain and keep in force
builder’s risk insurance with respect to the construction of the Alteration in
an amount equal to the greater of the replacement value of such Alterations or
Improvements, as applicable, and the aggregate cost for the construction or
remodeling of same, including costs that may be required to cause the Leased
Property to be reconstructed to then current Applicable Laws.

Section 8.2. Insurance Coverage. The insurance required to be maintained by
Lessee under Section 8.1 may be subject to such deductible amounts or periods,
as applicable as is consistent with Lessee’s practice for other properties
similar to the Leased Property owned or leased by Lessee, and may be carried
under blanket policies maintained by or on behalf of Lessee so long as such
policies otherwise comply with the provisions of this Section 8. All insurance
required to be carried pursuant to the requirements of this Article VIII shall
be written by reputable insurance companies, authorized to do business in the
jurisdiction in which the Leased Property is located, that are financially sound
and solvent and otherwise reasonably appropriate considering the amount and type
of insurance being provided by such companies. Any insurance company selected by
Lessee which is rated in Best’s Insurance Guide or any successor thereto (or if
there be none, an organization having a similar national reputation) shall have
a general policyholder rating of “A-” or better and a financial rating of at
least “VII” or stronger or, if not rated in Best’s Insurance Guide, an S&P
rating of “A-” or better on its claims paying ability, or be otherwise
reasonably acceptable to Lessor.

Section 8.3. Endorsements. All insurance required to be carried or arranged for
by Lessee pursuant to the requirements of Section 8.1 shall provide in the
policy or by special endorsement that:

(a) in the case of insurance required by Section 8.1(a), Lessor is included as
an additional insured as its interest may appear;

(b) in the case of insurance required by Section 8.1(b) and 8.1(c) Lessor is
named as the sole loss payee with respect to the real property improvements only
and such insurance shall include a standard form mortgagee endorsement in favor
of Lessor and replacement cost endorsements;

(c) the insurer thereunder waives all rights of subrogation against Lessor and
any affiliates and waives any right of set-off and counterclaim and any other
right to deduction whether by attachment or otherwise;

(d) such insurance shall be primary, shall include coverage for costs of defense
of claims, and shall apply to any loss or claim before any contribution of any
other insurance carried by or on behalf of Lessor;

(e) if the insurers cancel such insurance for any reason whatsoever (other than
failure to pay premiums), thirty (30) days’ advance written notice shall be
provided to Lessor by such insurer or Lessee’s insurance broker (Lessee hereby
agreeing to provide thirty (30) days’ advance written notice to Lessor of any
adverse changes or modifications to the terms or conditions of such insurance);
and

 

- 11 -



--------------------------------------------------------------------------------

(f) with respect to all liability insurance, in as much as the policies are
written to cover more than one insured, all terms, conditions, insuring
agreements and endorsements, with the exception of the limits of liability,
shall operate in the same manner as if there were a separate policy covering
each insured, and such insurance shall be endorsed to provide a severability of
interest or cross liability clause.

Section 8.4. Adjustment of Losses. Claims under insurance policies required to
be carried under Section 8.1(a) shall be adjusted with the insurance companies
by Lessee, at Lessee’s sole cost and expense. Notwithstanding the foregoing,
Lessor may participate in any such proceeding, action, negotiation, prosecution
or adjustment at Lessor’s sole cost and expense, unless (x) Lessor has been
named in such claim or demand, in which case participation shall be at Lessee’s
sole cost and expense or (y) Lessor would be entitled to be indemnified as a
result of such claim in which case Lessor’s participation in proceedings,
actions, negotiations, prosecutions or adjustments relating thereto and costs
incurred thereby shall be subject to Section 7 of the Participation Agreement.
Losses, if any, under any policies required to be carried under Section 8.1(b)
or 8.1(c) shall be adjusted with the insurance companies, including the filing
of appropriate proceedings.

Section 8.5. Application of Insurance Proceeds. All proceeds of insurance shall
be applied in accordance with Sections 10.1(c) or 10.4.

Section 8.6. Additional Insurance. Any additional insurance obtained by Lessee,
Lessor shall provide that it shall not limit the insurance described in
Section 8.1, or increase the amount of any premium payable with respect to any
such insurance. The proceeds of any additional insurance will be for the account
of the party maintaining such additional insurance.

Section 8.7. Delivery of Insurance Certificates. On or before the Closing Date,
Lessee shall deliver to Lessor certificates of insurance reasonably satisfactory
to Lessor evidencing the existence of all insurance required to be maintained
hereunder and setting out the respective coverages, limits of liability,
carrier, policy number and period of coverage. Thereafter, throughout the Basic
Lease Term, at the time each of Lessee’s insurance policies is renewed (but in
no event less frequently than once each year) or upon written request by Lessor
following a Lease Event of Default, Lessee shall deliver to Lessor certificates
of insurance evidencing that all insurance required by Section 8.1 to be
maintained by Lessee is in effect.

ARTICLE IX

ASSIGNMENT AND SUBLEASING

Lessee may not assign this Lease except that Lessee may assign this Lease to a
Person that is wholly owned, directly or indirectly, by Lessee if (i) no Lease
Event of Default shall have occurred or be continuing, and (ii) Lessee shall
cause such assignee to execute and deliver such instruments as may be reasonably
requested by Lessor to evidence such assignment and such assignee’s agreement to
be bound by the terms of the Lease and the other Operative Documents, provided
that Lessee may not assign this Lease to any Offshore Affiliate or any Offshore
Person

 

- 12 -



--------------------------------------------------------------------------------

under any circumstances. Lessee may sublease all or any portion of the Leased
Property, provided that (a) no Lease Event of Default shall have occurred or be
continuing; (b) Lessee shall remain primarily liable for all obligations
hereunder and under the other Operative Documents and all obligations of Lessee
shall continue in full effect as obligations of a principal and not of a
guarantor or surety, as though no sublease had been made; (c) such sublease
shall be expressly subject and subordinate to this Lease; (d) each such sublease
shall terminate by its terms on or before the Scheduled Termination Date;
(e) Lessee shall cause any such sublessee to execute and deliver such
instruments as may be reasonably requested by Lessor to evidence such sublease
arrangement; and (f) the terms of each such sublease shall be negotiated in good
faith by Lessee on an arm’s length basis.

This Lease shall not be mortgaged or pledged by Lessee, nor shall Lessee
mortgage or pledge any interest in the Leased Property or any portion thereof,
other than as contemplated by this Lease. Any such mortgage or pledge shall be
void.

ARTICLE X

CASUALTY; CONDEMNATION; ENVIRONMENTAL LOSS

Section 10.1. Casualty or Condemnation.

(a) If a Casualty or Condemnation occurs, or Lessee receives notice of a
Condemnation, Lessee shall give prompt written notice thereof to Lessor. In no
event shall a Casualty or Condemnation affect Lessee’s obligations to pay Rent,
to perform its obligations under this Lease or the other Operative Documents, or
to pay any amounts due on the Scheduled Termination Date or otherwise pursuant
to this Lease.

(b) If a Significant Casualty or a Significant Condemnation occurs and Lessee
elects to terminate this Lease under Section 10.4, then the procedures of
Section 10.4 shall apply.

(c) If (i) a Casualty or Condemnation occurs, other than a Significant Casualty
or Significant Condemnation, or (ii) a Significant Casualty or a Significant
Condemnation occurs and Lessee does not elect to terminate this Lease in
accordance with Section 10.4, then

(A) as soon as practicable after such occurrence, Lessee shall repair, restore,
or modify the Leased Property (or cause the Leased Property to be repaired,
restored, or modified) to the condition required to be maintained under this
Lease so that the Fair Market Value and functional capability of such property
is restored and is in all material respects at least equivalent to the Fair
Market Value and functional capability of such item as in effect immediately
prior to such occurrence;

(B) any insurance proceeds relating to such Casualty shall be paid to Lessee for
the repair, restoration, or modification of the Leased Property affected by such
Casualty, in accordance with clause (A) above, with any excess of such award or
compensation being paid to Lessee so long as no Lease Default or Lease Event of
Default shall have occurred and be continuing (and otherwise shall be applied in
accordance with Section 18.2(d)), provided that if any Lease Event of Default
exists at the time the insurance proceeds are payable, such insurance proceeds
shall be paid directly to Lessor

 

- 13 -



--------------------------------------------------------------------------------

(or if previously received by Lessee, shall be held in trust for Lessor) and
shall at the option of Lessor be (1) paid to Lessee for the repair, restoration,
or modification of the Leased Property or (2) applied to the Lease Balance; and

(C) if the Leased Property has been damaged as result of such Condemnation, any
award or compensation relating to such Condemnation shall be paid to Lessee only
to the extent necessary to repair, restore, or modify the damage caused by such
Condemnation in accordance with clause (A) above, with any excess of such award
or compensation being paid to Lessee so long as no Lease Default or Lease Event
of Default shall have occurred and be continuing (and otherwise shall be applied
in accordance with Section 18.2(d)), provided that if any Lease Event of Default
exists at the time such award or compensation is payable, such award or
compensation shall be paid directly to Lessor (or if previously received by
Lessee, shall be held in trust for Lessor) and shall, at the option of Lessor,
be (1) applied to repair, restore, or modify the damage caused by such
Condemnation in accordance with clause (A) above, or (2) applied to the Lease
Balance in accordance with Section 18.2(d).

(d) If a Casualty or Condemnation occurs during the Basic Lease Term and it is
determined by the independent architect for such project (notice of which such
architect shall promptly provide to Lessor) that the applicable award,
compensation or insurance proceeds are not sufficient to repair, restore, or
modify the Leased Property in accordance with Section 10.1(c), Lessee shall pay
the shortfall prior to any further payment to Lessee of such award or proceeds.

(e) If the Leased Property is not repaired, restored, or modified within the
Permitted Modification Period, as defined below, then, on the earlier of (i) the
first Payment Date following the expiration of such period, and (ii) the
Termination Date, Lessee shall pay to Lessor on such date an amount equal to the
Lease Balance, plus, without duplication, all unpaid accrued Rent and all other
amounts then payable by Lessee under this Lease. Upon receipt of such payment,
Lessor shall apply such payment in accordance with Section 18.2(b)(i)(B) and
comply with Section 14.5. As used in this Section 10.1, “Permitted Modification
Period” means 120 days after the date of the Casualty or Condemnation
necessitating the repair, restoration, or modification of the Leased Property
and, in the case of Section 10.1(c)(ii), 180 days after the date of the
Significant Casualty or the Significant Condemnation.

(f) Upon completion of such repair, restoration, or modification pursuant to
Section 10.1(c), Lessee shall furnish to Lessor a Responsible Officer’s
Certificate confirming that such restoration has been so completed.

Section 10.2. Environmental Matters. At Lessee’s sole cost and expense, Lessee
shall in a reasonably prompt and diligent manner undertake any response, clean
up, remedial or other action necessary to remove, clean up or remediate any
Environmental Violation to the extent required by Applicable Laws with respect
to the Leased Property (a “Remediation”).

 

- 14 -



--------------------------------------------------------------------------------

Section 10.3. Notice of Environmental Matters. Lessee shall promptly provide to
Lessor written notice of any pending or threatened claim, action or proceeding
involving any Environmental Violation or any Release on, at, under or from the
Leased Property, which violation or Release could, in Lessee’s reasonable
judgment, require costs for Remediation in excess of $5,000,000, or which could
result in the imposition of criminal penalties upon Lessor (any such violation,
claim, action, proceeding or Release, a “Material Environmental Violation”). All
such notices shall describe the nature of the Material Environmental Violation,
including any claims, actions or proceedings in respect thereof, and Lessee’s
proposed response thereto. In addition, Lessee shall provide to Lessor, within
ten (10) Business Days of receipt, copies of all significant written
communications with any Governmental Authority relating to any such Material
Environmental Violation. Lessee shall also promptly provide such detailed
reports of any such Material Environmental Violations as may reasonably be
requested by Lessor. Upon completion of the Remediation of such Material
Environmental Violation by Lessee, Lessee shall cause to be prepared by an
environmental consultant reasonably acceptable to Lessor a report describing the
Material Environmental Violation and the actions taken by Lessee (or its agents)
in response to such Material Environmental Violation, and a statement by the
consultant that the Material Environmental Violation has been remediated in
compliance in all material respects with applicable Environmental Law. The
Remediation of each such Material Environmental Violation shall be completed
prior to the Scheduled Termination Date unless the Leased Property has been
purchased by Lessee in accordance with Section 10.4 or Section 17.22. Nothing in
this Article 10 shall reduce or limit Lessee’s obligations elsewhere in this
Lease.

Section 10.4. Termination of the Lease. If a Significant Casualty, Significant
Condemnation or Significant Environmental Event occurs during the Basic Lease
Term, Lessee may elect to terminate this Lease by giving Lessor written notice
(a “Termination Notice”) no later than sixty (60) days after Lessee’s written
notice to Lessor of the occurrence of such event. Following Lessor’s receipt of
the Termination Notice, Lessee shall purchase Lessor’s interest in all, but not
less than all, of the Leased Property on or before the next occurring Payment
Date (but in no event earlier than thirty (30) days after the date Lessor
receives the applicable Termination Notice) by paying to Lessor in cash in
immediately available funds an amount equal to the Purchase Amount.
Notwithstanding delivery of the Termination Notice, Lessee shall not be relieved
of its obligation to remediate until payment of the Purchase Amount pursuant to
the following sentence. Upon payment of the Purchase Amount: (i) Lessor shall
apply such sums in accordance with Section 18.2(b)(i)(B), (ii) Lessor and Lessee
shall comply with the provisions of Section 14.5; and (iii) Lessor shall convey
to Lessee any net proceeds (after deducting all costs and expenses incurred by
Lessor, incident to collecting any such proceeds of a Significant Casualty,
Significant Condemnation or Significant Environmental Event, including, without
limitation, reasonable fees and expenses for counsel) that it receives with
respect to the event giving rise to the termination of this Lease or, at the
request of Lessee, to the extent actually received and if acceptable to Lessor
in its sole judgment, Lessor shall apply such amounts against sums due under
this Lease.

Section 10.5. Verification of Restoration and Rebuilding. In the event of a
Casualty or Condemnation, to verify Lessee’s compliance with its obligations in
Section 10.1(c), Lessor and its authorized representative may, (A) upon five
(5) Business Days’ notice to Lessee, make inspections of the Leased Property
with respect to (i) the extent of the Casualty or Condemnation and (ii) the
restoration and rebuilding of the Improvements and (B) receive periodic updates
at no cost from Lessee’s independent architect contracted in connection with
such restoration and rebuilding. All reasonable out-of-pocket costs of such
inspections incurred by Lessor will be paid by Lessee promptly after written
request. No such inspection shall unreasonably interfere with

 

- 15 -



--------------------------------------------------------------------------------

Lessee’s operations or the operations of any other occupant of the Leased
Property. None of the inspecting parties shall have any duty to make any such
inspection or inquiry and none of the inspecting parties shall incur any
liability or obligation by reason of making or not making any such inspection or
inquiry.

Section 10.6. Prosecution of Awards.

(a) Unless a Lease Event of Default shall have occurred and be continuing,
Lessee shall control the negotiations with the relevant Governmental Authority
with respect to any Condemnation, provided that during the continuance of any
Lease Event of Default, (1) Lessor shall control such negotiations; and
(2) Lessee hereby irrevocably assigns, transfers and sets over to Lessor all
rights of Lessee to any Award made during the continuance of a Lease Event of
Default and, if there will not be separate Awards to Lessor and Lessee on
account of such Condemnation, irrevocably authorizes and empowers Lessor during
the continuance of a Lease Event of Default, with full power of substitution, in
the name of Lessee or otherwise (but without limiting the obligations of Lessee
under this Article X), to file and prosecute what would otherwise be Lessee’s
claim for any such Award and to collect, receipt for and retain the same;
provided, however, that in any event Lessor may participate in such
negotiations, and no settlement will be made without the prior consent of Lessor
not to be unreasonably withheld.

(b) Notwithstanding the foregoing, Lessee may prosecute, and Lessor shall have
no interest in, any claim with respect to Lessee’s personal property and
equipment not financed by Lessor and Lessee’s relocation expenses.

Section 10.7. Application of Certain Payments Not Relating to an Event of
Taking. In case of a requisition for temporary use of all or a portion of the
Leased Property which is not a Significant Condemnation, this Lease shall remain
in full force and effect, without any abatement or reduction of Basic Rent, and
the Awards for the Leased Property shall, unless an Event of Default has
occurred and is continuing, be paid to Lessee.

Section 10.8. Other Dispositions. Notwithstanding the foregoing provisions of
this Article X, so long as a Lease Event of Default shall have occurred and be
continuing, any amount that would otherwise be payable to or for the account of,
or that would otherwise be retained by, Lessee pursuant to this Article X shall
be paid to Lessor as security for the obligations of Lessee under this Lease
and, at such time thereafter as no Lease Event of Default shall be continuing,
such amount shall be paid promptly to Lessee to the extent not previously
applied by Lessor in accordance with the terms of this Lease or the other
Operative Documents.

Section 10.9. No Rent Abatement. Rent shall not abate hereunder by reason of any
Casualty, Condemnation, Significant Casualty or Significant Condemnation, and
Lessee shall continue to perform and fulfill all of Lessee’s obligations,
covenants and agreements hereunder notwithstanding such Casualty, Condemnation,
Significant Casualty or Significant Condemnation until the Termination Date.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE XI

INTEREST CONVEYED TO LESSEE

Lessor and Lessee intend that this Lease be treated, for financial accounting
purposes, as an operating lease. For all other purposes, Lessee and Lessor
intend that the transaction represented by this Lease be treated as a secured
financing transaction; as more particularly described in Section 2.4(a) of the
Participation Agreement. Accordingly, for purposes of applicable state law, this
Lease and the Memorandum of Lease will be treated as a mortgage, deed of trust
and security agreement, encumbering the Leased Property and the other property
described therein, between Lessee, as grantor, and Lessor, as mortgagee or
beneficiary and secured party, or any successor thereto, creating a first and
paramount Lien on the Leased Property, and when any Lease Event of Default has
occurred and is continuing, Lessor shall have all of the rights, powers and
remedies of a mortgagee or deed of trust beneficiary available under Applicable
Law to take possession of and sell (whether by foreclosure or otherwise) the
Leased Property. The effective date of such mortgage or deed of trust shall be
the effective date of this Lease. The recording of this Lease (or a memorandum
thereof) shall be deemed to be the recording of such mortgage and deed of trust.
The obligations secured by such mortgage or deed of trust shall include all
Basic Rent and Supplemental Rent hereunder and all other obligations of and
amounts due from Lessee hereunder and under the other Operative Documents.

ARTICLE XII

EVENTS OF DEFAULT

The following events shall constitute Lease Events of Default (whether any such
event shall be voluntary or involuntary or come about or be effected by
operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any administrative or
governmental body):

(a) Lessee shall fail to make any payment of Basic Rent when due and such
failure shall continue for more than three (3) Business Days;

(b) Lessee shall fail to make any payment of Supplemental Rent (other than
Supplemental Rent referred to in
clause (c) below), and such failure shall continue for more than ten (10) days
after Lessor notifies Lessee thereof;

(c) Lessee shall fail to pay the Purchase Amount when due pursuant to
Section 10.4, 14.1 or 17.22 or shall fail to pay Lessee Obligation when required
pursuant to Article XIV;

(d) Lessee shall fail to maintain insurance as required by Article VIII hereof;

(e) the occurrence of any breach of the provisions of Section 5.1(n) of the
Participation Agreement;

(f) Lessee or any Subsidiary of Lessee (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency,

 

- 17 -



--------------------------------------------------------------------------------

reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; provided, however, that, except with
respect to Lessee, this clause (f) shall not apply to any Subsidiary of Lessee
the book value of whose total assets (determined in accordance with GAAP) is
less than $25,000,000;

(g) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Lessee, Lessee or any of Lessee’s
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding–up or liquidation of Lessee or any of Lessee’s
Subsidiaries, or any such petition shall be filed against Lessee or any of
Lessee’s Subsidiaries and such petition shall not be dismissed within 60 days;
provided, however, that, except with respect to Lessee, this clause (g) shall
not apply to any Subsidiary of Lessee the book value of whose total assets
(determined in accordance with GAAP) is less than $25,000,000;

(h) any representation or warranty by Lessee in any Operative Document or in any
certificate or document delivered by either of them to Lessor pursuant to any
Operative Document shall have been incorrect in any material respect when made;

(i) Lessee shall fail in any respect to timely perform or observe any covenant,
condition or agreement (other than the covenants, conditions and agreements
referenced in the other clauses of this Article XII) to be performed or observed
by it hereunder or under any other Operative Document and such failure shall
continue for a period of thirty (30) days after the earlier of (i) written
notice thereof from Lessor and (ii) knowledge of such breach by an officer of
Lessee provided, however, that the period within which such failure may be cured
by Lessee will be extended for a further period (not to exceed an additional
ninety (90) days) as is necessary for the curing thereof with diligence, if (but
only if) (x) such failure is susceptible of cure but cannot with reasonable
diligence be cured within such thirty day period, (y) Lessee promptly commences
to cure such failure and thereafter continuously prosecutes the curing thereof
with reasonable diligence and (z) the extension of the period for cure will not,
in any event, cause the period for cure to extend to or beyond the Termination
Date;

(j) a final judgment or judgments for the payment of money aggregating in excess
of $75,000,000 (to the extent not covered by independent, third–party insurance
as to which the insurer does not dispute coverage) are rendered against one or
more of Lessee and its Subsidiaries and which judgments are not, within sixty
(60) days after entry thereof, bonded, discharged or stayed pending appeal, or
are not discharged within sixty (60) days after the expiration of such stay;

 

- 18 -



--------------------------------------------------------------------------------

(k) Lessee or any Subsidiary: (i) is in default (as principal or as guarantor or
other surety) in the payment of any principal of, or premium or make–whole
amount or interest on, or other amount in respect of, any Material Indebtedness
which payments are required by the terms of the underlying related documents to
be made or (ii) is in default in the performance of or compliance with any term
of any evidence of any Material Indebtedness or of any mortgage, indenture, or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition, such Material Indebtedness: (A) has
become, or has been declared, due and payable before its stated maturity or
before its regularly scheduled dates of payment; or (B) the holder or holders of
any such Indebtedness or any trustee or agent acting on its or their behalf is
permitted to declare such Indebtedness due and payable before its stated
maturity or before its regularly scheduled dates of payment or to terminate any
commitment relating thereto;

(l) a Change in Control of Lessee, as such term is defined in the Lennox
Revolver, shall have occurred.

ARTICLE XIII

ENFORCEMENT

Section 13.1. Remedies. If a Lease Event of Default shall occur, Lessor may
declare this Lease to be in default, and in the event of the occurrence of a
Lease Event of Default specified in Sections 12 (f) or (g) this Lease shall
automatically and without declaration or other action by Lessor or any other
Person be in default, and in any such event, subject to Section 13.3, Lessee
will immediately pay to Lessor the Purchase Amount, upon which payment Lessor
will be obligated to convey its interest in the Leased Property to Lessee.
Payment of the Purchase Amount shall not affect Lessee’s obligations in respect
of Supplemental Rent, which shall survive. Lessor also may exercise at any time
one or more of the following remedies as Lessor in its sole discretion shall
determine, without limiting any other right or remedy hereunder:

(a) Lessor may, by notice to Lessee, rescind or terminate this Lease as of the
date specified in such notice; however, (A) no reletting, reentry or taking of
possession of the Leased Property by Lessor will be construed as an election on
Lessor’s part to terminate this Lease unless a written notice of such intention
is given to Lessee, (B) notwithstanding any reletting, reentry or taking of
possession, Lessor may at any time thereafter elect to terminate this Lease for
a continuing Lease Event of Default, and (C) no act or thing done by Lessor or
any of its agents, representatives or employees and no agreement accepting a
surrender of the Leased Property shall be valid unless the same be made in
writing and executed by Lessor;

(b) Lessor may (i) demand that Lessee, and Lessee shall upon the written demand
of Lessor, return the Leased Property promptly to Lessor in the manner and
condition required by, and otherwise in accordance with all of the provisions
of, Articles VI and XIV hereof as if the Leased Property were being returned at
the end of the Basic Lease Term, and Lessor shall not be liable for the
reimbursement of Lessee for any costs and expenses incurred by Lessee in
connection therewith and (ii) without prejudice to any other remedy which Lessor
may have for possession of the Leased Property, and to the extent and in the
manner permitted by Applicable Law, enter upon the Leased Property and take
immediate possession of (to the exclusion of Lessee) the Leased Property or any
part thereof and expel or remove Lessee and any other person who may be
occupying the Leased Property, by summary proceedings or otherwise, all without
liability to Lessee for or by reason of such entry or taking of possession,
whether for the restoration of damage to property caused by such taking or
otherwise and, in addition to Lessor’s other damages, Lessee shall be
responsible for the reasonable costs and expenses of reletting, including
brokers’ fees and the reasonable costs of any alterations or repairs made by
Lessor;

 

- 19 -



--------------------------------------------------------------------------------

(c) Lessor may (i) sell all or any part of the Leased Property at public or
private sale, as Lessor may determine, free and clear of any rights of Lessee
and without any duty to account to Lessee with respect to such action or
inaction or any proceeds with respect thereto (except to the extent required by
clause (ii) below if Lessor shall elect to exercise its rights thereunder) in
which event Lessee’s obligation to pay Basic Rent hereunder for periods
commencing after the date of such sale shall be terminated or proportionately
reduced, as the case may be; and (ii) if Lessor shall so elect, demand that
Lessee pay to Lessor, and Lessee shall pay to Lessor, on the date of such sale,
as liquidated damages for loss of a bargain and not as a penalty (the parties
agreeing that Lessor’s actual damages would be difficult to predict, but the
aforementioned liquidated damages represent a reasonable approximation of such
amount) (in lieu of Basic Rent due for periods commencing on or after the
Payment Date coinciding with such date of sale (or, if the sale date is not a
Payment Date, the Payment Date next preceding the date of such sale)), an amount
equal to (a) the excess, if any, of (1) the sum of (A) all Rent and other sums
payable including Breakage Costs, if any, due and unpaid to and including such
Payment Date and (B) the Lease Balance, computed as of such date, over (2) the
net proceeds of such sale (that is, after deducting all costs and expenses
incurred by Lessor incident to such conveyance (including, without limitation,
all costs, expenses, fees, premiums and taxes described in Section 14.5)); plus
(b) interest at the Overdue Rate on the foregoing amount from such Payment Date
until the date of payment;

(d) Lessor may, at its option, not terminate this Lease, and continue to collect
all Basic Rent, Supplemental Rent, and all other amounts due Lessor (together
with all costs of collection) and enforce Lessee’s obligations under this Lease
as and when the same become due, or are to be performed, and at the option of
Lessor, upon any abandonment of the Leased Property by Lessee or re-entry of
same by Lessor, Lessor may, in its sole and absolute discretion, elect not to
terminate this Lease with respect thereto and may make such reasonable
alterations and necessary repairs in order to relet the Leased Property, and
relet the Leased Property or any part thereof for such term or terms (which may
be for a term extending beyond the term of this Lease) and at such rental or
rentals and upon such other terms and conditions as Lessor in its reasonable
discretion may deem advisable; and upon each such reletting all rentals actually
received by Lessor from such reletting shall be applied to Lessee’s obligations
hereunder in such order, proportion and priority as Lessor may elect in Lessor’s
sole and absolute discretion; it being agreed that under no circumstances shall
Lessee benefit from its default from any increase in market rents. If such
rentals received from such reletting during any Rent Period are less than the
Rent to be paid during that Rent Period by Lessee hereunder, Lessee shall pay
any deficiency, as calculated by Lessor, to Lessor on the Payment Date for such
Rent Period;

(e) At the option of Lessor exercised at any time and whether or not Lessor has
re-entered or taken possession of the Leased Property, Lessor forthwith shall be
entitled to recover from Lessee as liquidated damages, in addition to any other
proper claims but in lieu of and not in addition to any amount which would
thereafter have become payable under the preceding clauses (c) or (d), the Lease
Balance for the date on which Lessor demands such payment, together with any
accrued and unpaid Basic Rent, Supplemental Rent and other sums payable as of
the date of such demand, by Lessee under this Lease and the other Operative

 

- 20 -



--------------------------------------------------------------------------------

Documents, plus the Breakage Costs, if any, and, so long as Lessor has received
payment in full of the foregoing amounts (without any limitation thereon by
reason of Section 13.3 hereof), then Lessor shall transfer and convey to Lessee
the Leased Property in accordance with the provisions of Section 14.5;

(f) Lessor may exercise any other right or remedy that may be available to it
under the Memorandum of Lease or under Applicable Law, or proceed by appropriate
court action (legal or equitable) to enforce the terms hereof or to recover
damages for the breach hereof. Separate suits may be brought to collect any such
damages for any Rent Period(s), and such suits shall not in any manner prejudice
Lessor’s right to collect any such damages for any subsequent Rent Period(s), or
Lessor may defer any such suit until after the expiration of the Basic Lease
Term, in which event such suit shall be deemed not to have accrued until the
expiration of the Basic Lease Term; or

(g) Lessor may retain and apply against Lessor’s damages all sums which Lessor
would, absent such Lease Event of Default, be required to pay to, or turn over
to, Lessee pursuant to the terms of this Lease.

Section 13.2. Lessee’s Purchase Option. Notwithstanding anything herein or in
the Operative Documents to the contrary Lessee shall have the right to cure a
Lease Event of Default by purchasing the Leased Property by paying the Purchase
Amount due on the date of purchase on or before the earliest of (i) ten
(10) Business Days after the declaration of the Lease Event of Default, (ii) the
sale of the Leased Property pursuant to a foreclosure of the Leased Property by
Lessor under the Memorandum of Lease, and (iii) delivery to Lessor of a deed in
lieu of foreclosure. Payment of the Purchase Amount shall not affect Lessee’s
obligations in respect of Supplemental Rent, which shall survive.

Section 13.3. Liquidated Damages.

(a) In the event that a Lease Event of Default is declared (or deemed declared)
solely and exclusively on the basis of a Limiting Event, a claim or demand by
Lessor for payment by Lessee of the Purchase Amount or Lease Balance under the
first paragraph of Section 13.1, and in such event no sale or transfer under
such Sections shall be required under Section 13.1(c)(ii)(a) or Section 13.1(e)
hereof shall be limited to an amount equal to Lessee Obligation. The foregoing
limitation shall not limit or affect any other rights of Lessor as Lessor shall
have all rights and remedies available under the Operative Documents or
available at law, equity or otherwise including, without limitation, the right
to demand the payment of Supplemental Rent and the right to require surrender
and return or sale to a third party of the Leased Property all as set forth
herein. In the event that Lessor requires the surrender and return or sale to a
third party of the Leased Property, Lessee covenants to peaceably dispossess
itself thereof in satisfaction of the Limiting Lessee Risk Conditions and other
terms and conditions set forth in Section 14.7 hereof. Lessee nonetheless
acknowledges and agrees that even though the maximum aggregate recovery from it
is limited as aforesaid, Lessor’s right of recovery from the Leased Property (as
opposed to any recovery from Lessee) is not so limited and Lessor shall retain
title to the Leased Property and Lessor and each other Indemnitee, as
applicable, shall be entitled to recover one hundred percent (100%) of the
amounts due or to become due to such Person in accordance with the Operative
Documents from its interest in the Leased Property.

 

- 21 -



--------------------------------------------------------------------------------

(b) “Limiting Event” means a Lease Event of Default arising (i) under Sections
12(e) or 12(k)(ii) hereof with respect to which the default or condition
relating to the Material Indebtedness which gives rise to the Lease Event of
Default hereunder consists solely of a default, the existence of which depends
upon the determination that matters, individually or in the aggregate, have
resulted in a Material Adverse Effect, or (ii) pursuant to clause (i) of
Section 12(f) solely by reason of Lessee’s failure generally to pay its debts as
they become due or (iii) pursuant to clause 12(l) solely by reason of an
unsolicited tender offer for a controlling interest in Lessee, which tender
offer results in acquisition of such controlling interest by a third party which
did not receive the approval of the board of directors of Lessee.
Notwithstanding the foregoing, Lessee agrees and acknowledges that if together
with or following the declaration of a Lease Event of Default that is a Limiting
Event, a separate Lease Event of Default shall occur hereunder, the limitation
on damages contained in this Section 13.3 shall be void and of no further effect
without the need of any other actions of the parties.

Section 13.4. Remedies Cumulative; No Waiver; Consents. To the extent permitted
by, and subject to the mandatory requirements of, Applicable Law, each and every
right, power and remedy herein specifically given to Lessor or otherwise in this
Lease shall be cumulative and shall be in addition to every other right, power
and remedy herein specifically given or now or hereafter existing at law, in
equity or by statute, and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time and as often and in such order as may be deemed expedient by Lessor, and
the exercise or the beginning of the exercise of any power or remedy shall not
be construed to be a waiver of the right to exercise at the same time or
thereafter any right, power or remedy. No delay or omission by Lessor in the
exercise of any right, power or remedy or in the pursuit of any remedy shall
impair any such right, power or remedy or be construed to be a waiver of any
default on the part of Lessee or to be an acquiescence therein. Lessor’s consent
to any request made by Lessee shall not be deemed to constitute or preclude the
necessity for obtaining Lessor’s consent, in the future, to all similar
requests. No express or implied waiver by Lessor of any Lease Event of Default
shall in any way be, or be construed to be, a waiver of any future or subsequent
Lease Default or Lease Event of Default. To the extent permitted by Applicable
Law, Lessee hereby waives any rights now or hereafter conferred by statute or
otherwise that may require Lessor to sell, lease or otherwise use the Leased
Property or part thereof in mitigation of Lessor’s damages upon the occurrence
of a Lease Event of Default or that may otherwise limit or modify any of
Lessor’s rights or remedies under this Article XIII.

ARTICLE XIV

SALE, RETURN OR PURCHASE OF LEASED PROPERTY; RENEWAL

Section 14.1. Purchase Option. (a) If no Lease Default or Lease Event of Default
hereunder shall have occurred and be continuing, Lessee shall have the option
(the “Purchase Option”), after irrevocable written notice to Lessor as
hereinafter provided, to purchase the Leased Property on or prior to but not
later than the Scheduled Termination Date for an amount equal to the Purchase
Amount as of such date. If Lessee intends to exercise its purchase option
granted hereunder, it shall give an irrevocable written notice (the “Termination
Notice”) to Lessor of its intention to purchase the Leased Property, at least
150 days prior to the Scheduled Termination Date; provided, however, that Lessee
shall be deemed to have elected the Purchase Option at the end of the Basic
Lease Term if, at least 150 days prior to the Scheduled

 

- 22 -



--------------------------------------------------------------------------------

Termination Date, Lessee shall not have notified Lessor stating its intention to
either remarket or return the Leased Property pursuant to Section 14.2 and if
the Lease shall not be renewed in accordance with Section 14.8. If Lessee gives
a Termination Notice to Lessor, or is deemed to have given a Termination Notice,
the same shall constitute a binding obligation of Lessee to purchase the Leased
Property and to pay to Lessor the Purchase Amount on or prior to but not later
than the Scheduled Termination Date. Any such purchase of the Leased Property by
Lessee pursuant to this Section 14.1 shall be consummated in accordance with the
terms of Section 14.5 hereof.

(b) Any Termination Notice given by Lessee as provided by Lessee in the
preceding subsection shall (i) refer specifically to this Section 14.1,
(ii) state that Lessee shall purchase the Leased Property in accordance with the
provisions of Section 14.5 hereof by paying to Lessor the Purchase Amount due on
the date set forth in clause (iii), and (iii) specify the date for such
purchase, which shall be a Payment Date no earlier than 30 days prior nor later
than the Scheduled Termination Date.

(c) If Lessee has elected to purchase the Leased Property in accordance with
paragraph (a), on the date of purchase, Lessee must pay in cash or immediately
available federal funds, as the purchase price therefor, an amount equal to the
Purchase Amount. Upon payment of the Purchase Amount, this Lease shall terminate
and the Leased Property shall be conveyed to Lessee pursuant to Section 14.5
hereof and in accordance with the terms and conditions thereof. If Lessee fails
to purchase the Leased Property on the designated purchase date in accordance
with the terms hereof, such failure shall immediately constitute a Lease Event
of Default hereunder. Time is of the essence with regard to Lessee’s obligations
under this Section 14.1.

(d) Any conveyance made to consummate a sale of the Leased Property to Lessee
pursuant to this Section 14.1 will cut off and terminate all interests in the
Leased Property claimed by, through or under Lessor, including Lessor Liens
(including any interests conveyed by Lessor to third parties, even if conveyed
in the ordinary course of Lessor’s business, and including any judgment liens
established against the Leased Property because of a judgment rendered against
Lessor), but not personal obligations of Lessee under this Lease or any of the
other Operative Documents (including, without limitation, obligations of Lessee
arising under the indemnities in the Participation Agreement, which indemnities
will survive any such sale).

(e) If (contrary to the intent of the parties as expressed in Section 2.4 of the
Participation Agreement) it is determined that Lessee is not, under applicable
state law as applied to the Operative Documents, the equitable owner of the
Leased Property and the borrower from Lessor in a financing arrangement, but
rather is a tenant under the Lease with an option to purchase from Lessor as
provided in this Section 14.1 or in Section 17.22 (as the case may be, the
“Payoff Option”), then the parties intend that the Payoff Option be secured by a
lien and security interest against the Leased Property. Accordingly, Lessor does
hereby grant to Lessee a lien and security interest against the Leased Property,
including all rights, title and interests of Lessor from time to time in and to
the Land and Improvements, for the sole purpose of securing (1) Lessor’s
obligation to convey the Leased Property to Lessee if Lessee exercises the
Payoff Option and tenders payment of the Purchase Amount to Lessor as provided
herein, and (2) Lessee’s right to recover any damages from Lessor caused by a
breach of such obligation, including any such breach caused by a rejection or
termination of the Payoff Option in any

 

- 23 -



--------------------------------------------------------------------------------

bankruptcy or insolvency proceeding instituted by or against Lessor, as debtor.
Lessee may enforce such lien and security interest judicially after any such
breach by Lessor, but not otherwise. The foregoing grant shall terminate without
further action upon the termination, expiration of the Payoff Option.

Section 14.2. Sale of Leased Property to Third Party; Return Option.

(a) Remarketing Obligations. If, 150 days or more prior to the Scheduled
Termination Date, Lessee notifies Lessor in writing of Lessee’s election not to
exercise the Purchase Option as set forth in Section 14.1 and not to renew the
Basic Lease Term pursuant to Section 14.8 hereof, but instead to remarket the
Leased Property (the “Remarketing Option”) then Lessor shall have the right, and
Lessee shall have the obligation, as agent for Lessor, during the period
commencing on the giving of such notice and ending on the last day of the Basic
Lease Term (the “Remarketing Period”), to use its best efforts to obtain bona
fide cash bids to purchase the Leased Property from prospective purchasers that
are financially capable of purchasing the Leased Property for cash in accordance
with the terms of Section 14.5 of this Lease. Upon the request of Lessor and at
Lessee’s sole cost and expense, Lessee shall provide Lessor with a written
report describing in reasonable detail Lessee’s efforts during the Remarketing
Period to obtain bona fide bids for the purchase of the Leased Property,
including, without limitation, a list of all brokers retained and Persons
approached for the purpose of soliciting bids to purchase the Leased Property.
Each of Lessor and Lessee shall notify the other promptly of all bids received
prior to the Scheduled Termination Date by Lessor or Lessee, as the case may be,
and such notice shall certify the amount of the bid and state the name and
address of the bidder.

(b) Sale of Leased Property to Third Party Buyer. If Lessee has elected the
Remarketing Option, then not later than the Scheduled Termination Date, Lessor
agrees to sell the Leased Property to the cash bidder submitting the highest bid
during the Remarketing Period, in accordance with the terms of Section 14.5 of
this Lease, with such changes as are necessary to reflect that the sale was to a
third party and not Lessee, provided, however, that (x) any such sale to a third
party shall be consummated, and the sales price for the Leased Property shall be
tendered to Lessor in immediately available funds, on or before the Scheduled
Termination Date; and (y) if the Net Proceeds of the proposed sale of the Leased
Property are less than the Lessor Residual Risk Amount as of the date of the
proposed sale, then Lessor shall not be obligated to sell the Leased Property
and shall have the option to require that Lessee return possession of the Leased
Property to Lessor in accordance with Section 14.7. After any such sale with
respect to the Leased Property, the provisions of Section 14.4(a) shall apply.

(c) Return Option. If, 150 days or more prior to the Scheduled Termination Date,
Lessee notifies Lessor in writing of Lessee’s election not to exercise the
Purchase Option as set forth in Section 14.1 and not to renew the Basic Lease
Term pursuant to Section 14.8 hereof, but instead to return the Leased Property
(the “Return Option”), then upon the expiration or earlier termination of the
Basic Lease Term, Lessee shall surrender and return the Leased Property in
accordance with Section 14.7. The period commencing on the giving of such notice
and ending on the last day of the Basic Lease Term shall be referred to herein
as the “Return Period”.

 

- 24 -



--------------------------------------------------------------------------------

Section 14.3. Signs; Showing. If Lessee has not given timely notice pursuant to
Section 14.1 of its intention to purchase the Leased Property on the Scheduled
Termination Date, during the Remarketing Period or the Return Period, whichever
is applicable, Lessor may, subject to all Applicable Laws, restrictive
covenants, rules and regulations and without unreasonably interfering with
Lessee’s business operations, (a) place signs in, on and around the Leased
Property advertising that the same will be available for rent or purchase, and
(b) upon not less than 48 hours prior notice to Lessee, show the Leased Property
to prospective lessees or purchasers at such reasonable times during normal
business hours as Lessor may elect. During the Remarketing Period or the Return
Period, whichever is applicable, Lessee will be responsible for making the
Leased Property available for inspection by prospective purchasers and shall
promptly, upon notice, permit inspections of the Leased Property and any
maintenance records relating to the Leased Property by Lessor or any potential
purchasers, during normal business hours or otherwise upon reasonable request.
If Lessee has elected the Remarketing Option, then Lessee shall be responsible
for hiring one or more brokers, whose services shall be compensated on a
commission basis, and shall otherwise do all things necessary to sell and
deliver possession of the Leased Property to any purchaser and all such
marketing fees, commissions, costs and expenses of the Leased Property shall be
included among the deductions set forth in clause (ii) of the definition of Net
Proceeds.

Section 14.4. End of Term Adjustment.

(a) Third Party Sale of Leased Property. This Section 14.4(a) shall apply only
if a sale of the Leased Property to a third party has been consummated on or
before the Scheduled Termination Date. If the Net Proceeds (as hereinafter
defined) received in connection with a sale of the Leased Property are less than
the Lease Balance as of such date, then Lessee shall, on such date prior to the
consummation of such sale, pay to Lessor, as an adjustment to the Basic Rent
payable under this Lease, by wire transfer of immediately available federal
funds, an amount equal to such deficiency (a “Deficiency”) as an adjustment to
the Rent payable under this Lease, plus the other Basic Rent, if any, due and
payable on such date, plus any Supplemental Rent then due and owing to Lessor
hereunder; provided, however, that if all of the Limited Lessee Risk Conditions
(as hereinafter defined) have been satisfied, the amount of the Deficiency
payable by Lessee shall not exceed the then applicable Lessee Obligation;
otherwise, if any Limited Lessee Risk Condition is not satisfied, Lessee shall
make the payments specified under Section 14.4(b)(ii) hereof. If the Net
Proceeds of such a sale exceed the applicable Lease Balance and Lessee shall
have paid to Lessor all Rent owing by Lessee herewith, then concurrently with
such sale Lessor shall pay to Lessee by wire transfer of immediately available
funds an amount equal to such excess, as an adjustment to the Basic Rent payable
under this Lease; provided, however, that Lessor shall have the right to offset
against such adjustment payable by Lessor any amounts then due and payable from
Lessee to Lessor or any Indemnified Party hereunder.

(b) Lessee Obligation. If a sale of the Leased Property to a third party has not
been consummated on or prior to the Scheduled Termination Date for any reason,
then on the Scheduled Termination Date, Lessee shall pay to Lessor, by wire
transfer of immediately available funds to Lessor, as an adjustment to the Rent
payable under this Lease for the Leased Property (the “End of Term Adjustment”),
an amount equal to (i) if all of the Limited Lessee Risk Conditions have been
satisfied as of such Scheduled Termination Date, Lessee Obligation

 

- 25 -



--------------------------------------------------------------------------------

and (ii) if one or more of the Limited Lessee Risk Conditions have not been
satisfied as of such Scheduled Termination Date, the Lease Balance, plus, in
either case, the Basic Rent due and payable on the Scheduled Termination Date,
plus all Supplemental Rent then due and owing for the Leased Property, and
Lessee shall promptly vacate the Leased Property and surrender and return the
Leased Property to Lessor upon the Scheduled Termination Date in accordance with
the provisions of this Lease, including Section 14.7 hereof. In such event, if
Lessor shall subsequently sell the Leased Property to a third party after the
Lease Termination Date, Lessor shall retain the full amount of the sales
proceeds thereof.

(c) Applicable Definitions. As used in this Section 14, the term “Net Proceeds”
means, upon the sale of all of the Leased Property to one or more third parties,
the net amount of the cash proceeds actually received from such sale, after
deducting from the gross proceeds of such sale (i) all sales taxes and other
taxes (excluding any net income or profit taxes on or measured by Lessor’s
income) as may be applicable to the sale or transfer of the Leased Property,
(ii) all fees, costs and expenses of the Sale Transaction (as hereinafter
defined) incurred by Lessor or by Lessee, as Lessor’s agent, unless separately
paid or reimbursed by Lessee, and (iii) any other amounts for which, if not
paid, Lessor would be liable or which, if not paid, would constitute a Lien on
the Leased Property. For purposes of the foregoing, the term “Sale Transaction”
means the sale or transfer of the Leased Property in accordance with
Section 14.2 hereof. As used in this Section 14, “Limited Lessee Risk
Conditions” means, collectively, the following: (A) no Lease Default (other than
a Lease Default that would, with the giving of notice or passing of time or
both, become a Limiting Event) or Lease Event of Default (other than a Limiting
Event) shall have occurred and be continuing hereunder; (B) Lessee has not
exercised its purchase options under Sections 14.1 or 17.22 hereof; (C) either
(x) a sale to a third party of the Leased Property has been consummated and
Lessor has received the Net Proceeds plus payment of Lessee Obligation and any
Supplemental Rent then due and owing hereunder with respect to the Leased
Property, or (y) a sale to a third party of the Leased Property has not been
consummated, Lessee has vacated the Leased Property and surrendered and returned
the Leased Property to Lessor in the condition required by Section 14.7 hereof,
and Lessor has received, payment of Lessee Obligation and any Supplemental Rent
then due and owing hereunder with respect to the Leased Property; (D) this Lease
has not been terminated prior to the Scheduled Termination Date (except solely
by reason of Lessor’s exercise of remedies solely because of a Limiting Event);
and (E) the Leased Property is free and clear of all Liens other than the Lessor
Liens.

Section 14.5. Purchase Procedure.

(a) In the event of the purchase of the Leased Property by Lessee pursuant to
any provision of this Lease or by a third party pursuant to Section 14.2 hereof,
the terms and conditions of this Section 14.5 shall apply.

(b) On the closing date fixed for the purchase of the Leased Property:

(i) The required purchase price (which in the case of a purchase by Lessee will
equal the Purchase Amount) shall be paid to Lessor, in lawful money of the
United States in immediately available funds, at Lessor’s address hereinabove
stated or at any other place in the United States which Lessor may designate;

 

- 26 -



--------------------------------------------------------------------------------

(ii) Lessor shall execute and deliver to Lessee good and sufficient deeds
warranting title only against Lessor Liens and such other instrument or
instruments as may be appropriate, which shall transfer the Leased Property
including, without limitation, any rights of Lessor against any party through
whom Lessor derived its title to the Leased Property subject to (A) any
encumbrances existing on the Closing Date, (B) Permitted Liens, (C) all liens,
encumbrances, charges, exceptions and restrictions attaching to the Leased
Property after the Closing Date (other than Lessor Liens), and (D) Applicable
Laws, but in any event, in each case free and clear of all Lessor Liens provided
that the Leased Property shall be conveyed “AS IS, WHERE IS” and its then
present physical condition;

(iii) All out of pocket costs and charges incident to such transfer, including
but not limited to all transfer taxes, recording fees, title insurance premiums,
reasonable attorneys fees and federal, state and local taxes (but not including
Excluded Taxes) of Lessor will be paid from sale proceeds and deducted in
computing Net Proceeds;

(iv) Lessee shall pay to Lessor all Basic Rent and all Supplemental Rent,
Breakage Costs, if any, and other sums payable by Lessee under this Lease or
under any other Operative Document, due and payable through the date Lessee
purchases the Leased Property; and

(v) Except as otherwise provided herein, this Lease shall terminate and be of no
further force and effect with respect to the Leased Property following
satisfaction of the foregoing and the applicable provisions hereof.

Section 14.6. Essence of the Lease; Interpretation. The provisions of Sections
13.2, 14 and 17.22 are of the essence of this Lease, and time is of the essence
for payment and performance of the obligations of Lessee set forth therein.

Section 14.7. Surrender and Return.

(a) Upon the expiration or earlier termination of the Basic Lease Term, and
provided that Lessee, if so entitled, has not exercised its option to purchase
the Leased Property or renew this Lease pursuant to Section 14.8 hereof or if
Lessor shall have elected to require Lessee to return the Leased Property
pursuant to Section 14.2(b) or if Lessee shall have elected to return the Leased
Property pursuant to Section 14.2(c), then Lessee shall peaceably leave and
surrender and return the Leased Property to Lessor (the “Surrender Obligation”)
in good condition, ordinary wear and tear excepted, and in compliance with the
provisions of this Lease. Lessee shall remove from the Leased Property on or
prior to such expiration or earlier termination all property situated thereon
which is not the property of Lessor, and the Leased Property shall be broom
clean and Lessee shall repair any damage caused by such removal. Property not so
removed shall become the property of Lessor, and Lessor may cause such property
to be removed from the Leased Property and disposed of, and Lessee shall pay the
reasonable cost of any such removal and disposition and of repairing any damage
caused by such removal.

 

- 27 -



--------------------------------------------------------------------------------

(b) Except for surrender upon the expiration or earlier termination of the Basic
Lease Term hereof, no surrender to Lessor of this Lease or of the Leased
Property shall be valid or effective unless agreed to and accepted in writing by
Lessor.

(c) Without limiting the generality of the foregoing, upon the surrender and
return of the Leased Property to Lessor pursuant to this Section 14.7, the
Leased Property shall be (i) capable of being immediately utilized by a
third-party purchaser or third-party lessee without further inspection, repair,
replacement, alterations or improvements, licenses, permits, or approvals,
except for any of the foregoing required solely by virtue of the change in
ownership (other than to Lessor), use or occupancy of the Leased Property,
(ii) in accordance and compliance with all Applicable Laws including, without
limitation, any of the foregoing required by virtue of a change in ownership,
use or occupancy of the Leased Property other than to Lessee, and (iii) free and
clear of any Lien. Until the Leased Property has been surrendered and returned
to Lessor in accordance with the provisions of this Section 14.7 and subject to
Article XIII hereof, Lessee shall continue to pay Lessor all Basic Rent and
Supplemental Rent due hereunder.

(d) After receipt of notice of Lessee’s exercise of the Remarketing Option or
the Return Option, Lessor shall cause an environmental assessment of the Leased
Property to be performed and dated not later than forty-five (45) days prior to
the scheduled date of such surrender and return. Such environmental assessment
shall be prepared by an independent environmental consultant selected by Lessor,
shall be in form, detail and substance reasonably satisfactory to Lessor, and
shall otherwise indicate the environmental condition of the Leased Property to
be the same as described in the related Environmental Audit, and if such
environmental assessment reveals the need for additional review or testing, then
Lessee shall pay for the cost of such report and any additional review and
provide all such additional information or environmental assessments as are
recommended and, subject to Section 5.1(h) of the Participation Agreement,
perform any remediation recommended therein, and provide evidence of compliance
with Section 14.7(c)(ii) above to Lessor. If such report does not recommend any
additional review as testing, then Lessee shall not be obligated to pay for the
report as a cost in addition to the payment required of Lessee by
Section 14.4(b).

(e) Lessee acknowledges and agrees that a breach of any of the provisions of
this Section 14.7 may result in damages to Lessor that are difficult or
impossible to ascertain and that may not be compensable at law. Accordingly,
upon application to any court of equity having jurisdiction over the Leased
Property or Lessee, Lessor shall be entitled to a decree against Lessee
requiring specific performance of the covenants of Lessee set forth in this
Section 14.7.

(f) Upon the request of Lessor, Lessee shall continue to maintain its insurance
policies for the Leased Property, to the extent permitted by such policies,
provided that Lessor pays or reimburses Lessee for the pro rata cost thereof.

Section 14.8. Renewal. Subject to the conditions set forth herein, Lessee may,
by written notice to Lessor given not later than 150 days and not earlier than
twelve (12) months, prior to the Scheduled Termination Date, give notice that
Lessee shall renew this Lease subject to the consent of Lessor, which consent
may be withheld in its sole discretion, for a term and

 

- 28 -



--------------------------------------------------------------------------------

upon conditions mutually agreeable to Lessee and such parties. No later than the
date that is forty five (45) days after the date the request to renew has been
delivered to its Lessor, Lessor will notify Lessee whether or not Lessor
consents to such renewal request (which consent, may be granted or denied in its
sole discretion, and may be conditioned on such conditions precedent as may be
specified by such parties). If Lessor fails to respond within such time frame,
such failure shall be deemed to be a rejection of such request. If Lessor
notifies Lessee that Lessor has consented to such renewal, such renewal shall be
effective upon agreement by Lessee and such parties in writing prior to the date
upon which such renewal becomes effective of terms and conditions mutually
agreeable. A failure of the parties to reach agreement on such renewal 90 days
prior to the applicable Scheduled Termination Date shall constitute and be
deemed an election by Lessee to purchase the Leased Property pursuant to
Section 14.1 hereof.

ARTICLE XV

LESSEE’S EQUIPMENT

After any repossession of the Leased Property (whether or not this Lease has
been terminated), Lessee, at its expense and so long as the removal of Lessee’s
trade fixtures, personal property and equipment shall not result in a violation
of Applicable Law, shall, within a reasonable time after such repossession or
within sixty (60) days after Lessee’s receipt of Lessor’s written request
(whichever shall first occur), remove all of Lessee’s trade fixtures, personal
property and equipment from the Leased Property (to the extent that the same can
be readily removed from the Leased Property without causing material damage to
the Leased Property); provided, however, that Lessee shall not remove any such
fixtures that constitute Leased Property (or that constitute a replacement of
Leased Property). Any of Lessee’s trade fixtures, personal property and
equipment not so removed by Lessee within such period shall be considered
abandoned by Lessee, and title thereto shall without further act vest in Lessor,
and may be appropriated, sold, destroyed or otherwise disposed of by Lessor
without notice to Lessee and without obligation to account therefor and Lessee
will pay Lessor, upon written demand, all reasonable costs and expenses incurred
by Lessor in removing, storing or disposing of the same and all costs and
expenses incurred by Lessor to repair any damage to the Leased Property caused
by such removal. Lessee will immediately repair at its expense all damage to the
Leased Property caused by any such removal (unless such removal is effected by
Lessor, in which event Lessee shall pay all reasonable costs and expenses
incurred by Lessor for such repairs). Lessor shall have no liability in
exercising Lessor’s rights under this Article XV, nor shall Lessor be
responsible for any loss of or damage to Lessee’s personal property and
equipment.

ARTICLE XVI

RIGHT TO PERFORM FOR LESSEE

If a Lease Event of Default results from any failure of Lessee to perform or
comply with any of its agreements contained herein, then so long as such Lease
Event of Default continues, Lessor may perform or comply with such agreement,
and Lessor shall not thereby be deemed to have waived any default caused by such
failure, and all expenses of Lessor (including reasonable attorney’s fees and
expenses) incurred in connection with such performance or compliance with such
agreement, as the case may be, shall be deemed Supplemental Rent, payable by
Lessee to Lessor within thirty (30) days after written demand therefor.

 

- 29 -



--------------------------------------------------------------------------------

ARTICLE XVII

MISCELLANEOUS

Section 17.1. Reports. To the extent required under Applicable Law and to the
extent it is reasonably practical for Lessee to do so, Lessee shall prepare and
file in timely fashion, or, where such filing is required to be made by Lessor
or it is otherwise not reasonably practical for Lessee to make such filing,
Lessee shall prepare and deliver to Lessor within a reasonable time prior to the
date for filing and Lessor shall file, any material reports with respect to the
condition or operation of the Leased Property that shall be required to be filed
with any Governmental Authority.

Section 17.2. Binding Effect; Successors and Assigns; Survival. The terms and
provisions of this Lease, and the respective rights and obligations hereunder of
Lessor and Lessee, shall be binding upon their respective successors, legal
representatives and assigns (including, in the case of Lessor, any Person to
whom Lessor may transfer the Leased Property or any interest therein in
accordance with the provisions of the Operative Documents), and inure to the
benefit of their respective permitted successors and assigns.

Section 17.3. Quiet Enjoyment. Lessor covenants that it will not interfere in
Lessee’s or any of its permitted sublessees’ quiet enjoyment of the Leased
Property in accordance with this Lease during the Basic Lease Term, so long as
no Lease Event of Default has occurred and is continuing. Such right of quiet
enjoyment is independent of, and shall not affect, Lessor’s rights otherwise to
initiate legal action to enforce the obligations of Lessee under this Lease.

Section 17.4. Notices. Unless otherwise specified herein, all notices, offers,
acceptances, rejections, consents, requests, demands or other communications to
or upon the respective parties hereto shall be in writing and shall be deemed to
have been given as set forth in Section 8.2 of the Participation Agreement. All
such notices, offers, acceptances, rejections, consents, requests, demands or
other communications shall be addressed as follows or to such other address as
any of the parties hereto may designate by written notice:

If to Lessor:

BTMU Capital Leasing & Finance, Inc.

111 Huntington Avenue

Boston, MA 02199

Attn: Vice President – Administration

Phone: 617-573-9000

Fax: 617-345-5153

Email: nmullen@us.mufg.jp and asacco@us.mufg.jp

 

- 30 -



--------------------------------------------------------------------------------

If to Lessee:

Lennox International Inc.

2140 Lake Park Boulevard

Richardson, TX 75080

Attn: Rick Pelini

Phone: 972-497-5410

Fax: 972-497-6940

Email: rick.pelini@lennoxintl.com

If to any other party to the Transaction, to the address provided in the
Participation Agreement.

Section 17.5. Severability. Any provision of this Lease that shall be prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction, and Lessee shall remain
liable to perform its obligations hereunder except to the extent of such
unenforceability. To the extent permitted by Applicable Law, Lessee hereby
waives any provision of law that renders any provision hereof prohibited or
unenforceable in any respect .

Section 17.6. Amendment; Complete Agreements. Neither this Lease nor any of the
terms hereof may be terminated, amended, supplemented, waived or modified
orally, except by an instrument in writing signed by Lessor and Lessee in
accordance with the provisions of Section 8.4 of the Participation Agreement.
This Lease, together with the other Operative Documents, is intended by the
parties as a final expression of the lease financing agreement and as a complete
and exclusive statement of the terms thereof, all negotiations, considerations
and representations between the parties having been incorporated herein and
therein. No course of prior dealings between the parties or their officers,
employees, agents or Affiliates shall be relevant or admissible to supplement,
explain, or vary any of the terms of this Lease or any other Operative Document.
Acceptance of, or acquiescence in, a course of performance rendered under this
or any prior agreement between the parties or their Affiliates shall not be
relevant or admissible to determine the meaning of any of the terms of this
Lease or any other Operative Document. No representations, undertakings, or
agreements have been made or relied upon in the making of this Lease other than
those specifically set forth in the Operative Documents.

Section 17.7. Construction. This Lease shall not be construed more strictly
against any one party, it being recognized that both of the parties hereto have
contributed substantially and materially to the preparation and negotiation of
this Lease.

Section 17.8. Headings. The Table of Contents and headings of the various
Articles and Sections of this Lease are for convenience of reference only and
shall not modify, define or limit any of the terms or provisions hereof.

 

- 31 -



--------------------------------------------------------------------------------

Section 17.9. Counterparts. Lease may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

Section 17.10. GOVERNING LAW.

(a) THIS LEASE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, EXCEPT AS TO MATTERS RELATING TO THE
CREATION OF THE LEASEHOLD ESTATE HEREUNDER, AND THE EXERCISE OF RIGHTS AND
REMEDIES WITH RESPECT THERETO, WHICH SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE IN WHICH SUCH ESTATE IS LOCATED.

(b) ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS LEASE OR ANY OTHER OPERATIVE DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF LESSEE OR
LESSOR SHALL BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK,
NEW YORK COUNTY OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
PROPERTY MAY BE BROUGHT, AT THE OPTION OF LESSOR, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH PROPERTY MAY BE FOUND. EACH PARTY HERETO HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH
PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT EACH PARTY HERETO HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS LEASE AND THE OTHER OPERATIVE DOCUMENTS.

 

- 32 -



--------------------------------------------------------------------------------

(c) EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS LEASE OR ANY OTHER
OPERATIVE DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY OTHER PARTY HERETO. EACH PARTY
HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR EACH SUCH PARTY ENTERING INTO THIS LEASE AND THE OTHER OPERATIVE
DOCUMENTS.

Section 17.11. Discharge of Lessee’s Obligations by its Affiliates. Lessor
agrees that performance of any of Lessee’s obligations hereunder by one or more
of Lessee’s Affiliates or one or more of Lessee’s sublessees of the Leased
Property or any part thereof shall constitute performance by Lessee of such
obligations to the same extent and with the same effect hereunder as if such
obligations were performed by Lessee, but no such performance shall excuse
Lessee from any obligation not performed by it or on its behalf under the
Operative Documents.

Section 17.12. Liability of Lessor Limited. The liability of each of Lessor and
its Affiliates and their respective officers, directors, employees or agents,
individually and personally, with respect to the performance of any obligation
under this Lease and under the Operative Documents is limited as set forth in
Section 8.10 of the Participation Agreement, the provisions of which are hereby
incorporated by reference as if fully set forth herein.

Section 17.13. Estoppel Certificates. Lessee agrees that at any time and from
time to time during the Basic Lease Term, it will promptly, but in no event
later than fifteen (15) days after request by Lessor, execute, acknowledge and
deliver to Lessor or to any prospective purchaser (if such prospective purchaser
has signed a commitment or letter of intent to purchase the Leased Property or
any part thereof), assignee or mortgagee or third party designated by such other
party, a certificate stating (a) that this Lease is unmodified and in force and
effect (or if there have been modifications, that this Lease is in force and
effect as modified, and identifying the modification agreements); (b) the date
to which Basic Rent has been paid; (c) whether or not there is any existing
default by Lessee in the payment of Basic Rent or any other sum of money
hereunder, and whether or not there is any other existing default by either
party with respect to which a notice of default has been served, and, if there
is any such default, specifying the nature and extent thereof; (d) whether or
not, to the knowledge of the signer after due inquiry and investigation, there
are any setoffs, defenses or counterclaims against enforcement of the
obligations to be performed hereunder existing in favor of the party executing
such certificate and (e) other items that may be reasonably requested; provided
that no such certificate may be requested unless the requesting party has a good
faith reason for such request.

Section 17.14. No Joint Venture. Any intention to create a joint venture or
partnership relation between Lessor and Lessee is hereby expressly disclaimed.

Section 17.15. No Accord and Satisfaction. The acceptance by Lessor of any sums
from Lessee (whether as Basic Rent or otherwise) in amounts which are less than
the amounts due and payable by Lessee hereunder is not intended, nor shall be
construed, to constitute an accord and satisfaction of any dispute between
Lessor and Lessee regarding sums due and payable by Lessee hereunder, unless
Lessor specifically deems it as such in writing.

 

- 33 -



--------------------------------------------------------------------------------

Section 17.16. No Merger. In no event shall the leasehold interests, estates or
rights of Lessee hereunder merge with any interests, estates or rights of Lessor
in or to the Leased Property, it being understood that such leasehold interests,
estates and rights of Lessee hereunder shall be deemed to be separate and
distinct from Lessor’s interests, estates and rights in or to the Leased
Property, notwithstanding that any such interests, estates or rights shall at
any time or times be held by or vested in the same person, corporation or other
entity.

Section 17.17. Survival. The obligations of Lessee to be performed under this
Lease on or prior to the Termination Date and the obligations of Lessee arising
or accruing on or prior to the Termination Date pursuant to Article III,
Articles X, XI, XIII, Sections 14.2, 14.3, 14.4, 14.5, 14.7, Articles XV, and
XVI, and Sections 17.10, 17.12 and 17.19 shall survive the expiration or
termination of this Lease. The extension of any applicable statute of
limitations by Lessor, Lessee or any Indemnitee shall not affect such survival.

Section 17.18. Chattel Paper. To the extent that this Lease constitutes chattel
paper (as such term is defined in the Uniform Commercial Code in any applicable
jurisdiction), no security interest in this Lease may be created through the
transfer or possession of any counterpart other than the original counterpart,
which shall be identified as the original counterpart by the receipt of Lessor.

Section 17.19. Time of Essence. Time is of the essence of this Lease.

Section 17.20. Recordation of Lease. Lessee will, at its expense, cause this
Lease or memorandum of lease (if permitted by Applicable Law) to be recorded in
the proper office or offices in the State of Texas.

Section 17.21. Investment of Security Funds. Any amounts not payable to Lessee
pursuant to any provision of Article VIII, X or XIV or this Section 17.21 solely
because a Lease Event of Default shall have occurred and be continuing shall be
held by Lessor as security for the obligations of Lessee under this Lease and
the Participation Agreement. At such time as no Lease Event of Default shall be
continuing, such amounts, net of any amounts previously applied to Lessee’s
obligations hereunder or under the Participation Agreement, shall be paid to
Lessee. Any such amounts which are held by Lessor pending payment to Lessee
shall until paid to Lessee, as provided hereunder be invested by Lessor as
directed from time to time in writing by Lessee (provided, however, if a Lease
Event of Default has occurred and is continuing it will be directed by Lessor)
and at the expense and risk of Lessee, in Permitted Investments. Any gain
(including interest received) realized as the result of any such investment (net
of any fees, commissions and other expenses, if any, incurred in connection with
such investment) shall be applied in the same manner as the principal invested.

Section 17.22. Early Termination Option.

(a) So long as no Lease Default or Lease Event of Default has occurred and is
continuing hereunder, at any time during the Basic Lease Term, Lessee may give
Lessor an irrevocable written notice (the “Early Termination Notice”) of
Lessee’s intention to terminate

 

- 34 -



--------------------------------------------------------------------------------

this Lease and purchase the Leased Property pursuant to this Section 17.22. Such
notice shall (i) refer specifically to this Section 17.22, (ii) state that
Lessee shall purchase the Leased Property in accordance with the provisions of
Section 14.5 hereof by paying to Lessor the Purchase Amount due on the date set
forth in clause (iii), and (iii) specify the date for such purchase, which shall
be the first Payment Date no less than 30 nor more than 90 days after the date
of delivery the Purchase Notice, but in any event shall not be later than the
Termination Date. Upon such election, Lessee shall purchase the Leased Property
in accordance with the provisions of Section 14.5 hereof on such purchase date
at such purchase price.

(b) If Lessee has elected to purchase the Leased Property in accordance with
paragraph (a), on the date of purchase, Lessee shall pay in cash or immediately
available federal funds, as the purchase price therefor, an amount equal to the
Purchase Amount.

(c) Upon payment of the Purchase Amount, this Lease shall terminate and the
Leased Property shall be conveyed to Lessee pursuant to Section 14.5 hereof and
in accordance with the terms and conditions thereof. If Lessee fails to purchase
the Leased Property on the designated purchase date in accordance with the terms
hereof, such failure shall immediately constitute a Lease Event of Default
hereunder. Time is of the essence with regard to Lessee’s obligations under this
Section 17.22.

ARTICLE XVIII

ALLOCATION OF PAYMENTS

Section 18.1. Collection and Application Generally. Promptly after receipt,
Lessor shall apply and allocate, in accordance with the terms of this Article
XVIII, such amounts received from Lessee and all other payments, receipts and
other consideration of any kind whatsoever received by Lessor pursuant to the
Participation Agreement or otherwise received by Lessor in connection with the
Leased Property, the Participation Agreement or any of the other Operative
Documents. Any amounts of Basic Rent received by Lessor shall be applied in
accordance with Section 18.2(a). With regard to any other amounts received by
Lessor under the Lease or other Operative Documents, Lessor shall apply and
allocated such amounts in accordance with Sections 18.2(b), (c), (d) or (e), as
applicable.

Section 18.2. Allocation of Payments. Payments and other amounts received by
Lessor pursuant to the Lease and the other Operative Documents shall be applied
and allocated as follows (subject in all cases to Section 18.3):

(a) Any such payment or amount identified as or deemed to be Basic Rent shall be
applied and allocated first, to Lessor, an amount equal to the Yield that is due
and payable on the Equity Investment on such date, and, second, if no Lease
Default or Lease Event of Default has occurred and is continuing, any excess
shall be paid to such Person or Persons as Lessee may designate; provided, that
if a Lease Default or Lease Event of Default has occurred and is continuing,
such excess (if any) shall instead be held by Lessor and applied in accordance
with Section 18.2(c) and 18.2(d), as applicable.

 

- 35 -



--------------------------------------------------------------------------------

(b) If on any date Lessor shall receive any amount in respect of (i) the
purchase of the Leased Property in connection with (A) Lessee’s exercise of the
Early Termination Option pursuant to Section 17.22, or its Purchase Option
pursuant to Section 14.1; or (B) payment of the Lease Balance and Rent pursuant
to Section 10.1(e) or the Purchase Amount pursuant to Section 10.4 in connection
with a Significant Casualty, Significant Condemnation or Significant
Environmental Event; (ii) any amount payable by Lessee pursuant to Section 14.4,
including, payment of the Lessee Obligation, the Lease Balance and the
Deficiency; or (iii) sale proceeds relating to a sale of the Leased Property to
a third party pursuant to Section 14.2, then in each case, Lessor shall apply
and allocate such amount received as follows: (1) if no Lease Event of Default
has occurred and is continuing, first, to the payment of the outstanding
principal balance of the Equity Investment plus all outstanding Yield; second,
to the payment of any other amounts owing to Lessor hereunder or under any of
the other Operative Documents, and third, to the extent moneys remain after
application and allocation pursuant to clauses first and second above, to Lessor
or such other Persons as Lessor may designate (unless all amounts to be applied
and allocated have been made following the exercise of the Purchase Option, in
which case, so long as no Lease Event of Default has occurred and is continuing,
to Lessee or such other Persons as Lessee may designate), and (2) if a Lease
Event of Default has occurred and is continuing, pursuant to Section 18.2(c) and
18.2(d) hereof, as applicable.

(c) All proceeds of the sale or other liquidation of the Leased Property (except
as otherwise specified in Section 18.2(b)) or any portion thereof, following a
Lease Event of Default, whether pursuant to Article XIV of the Lease or the
exercise of remedies under the Lease, the other Operative Documents or
otherwise, shall be applied and allocated by Lessor, first, to any expenses of
enforcement and the reasonable fees and expenses of Lessor following and during
the continuance of such Lease Event of Default, including, without limitation,
fees and expenses of counsel to Lessor, second, to the Lessor in an amount equal
to all accrued and unpaid Yield, third, the outstanding principal balance of the
Equity Investment; fourth, to the payment of Breakage Costs, if any, and all
other amounts owing to Lessor hereunder and under the other Operative Documents;
and fifth, the balance to Lessee or such other Persons as Lessee may designate.

(d) Notwithstanding anything to the contrary herein, all payments received and
amounts realized after the occurrence and continuance of a Lease Event of
Default not covered by Sections 18.2(a) or 18.2(c) above shall be applied and
allocated by Lessor, first, to any expenses of enforcement and the reasonable
fees and expenses of Lessor following and during the continuance of such Lease
Event of Default, including, without limitation, fees and expenses of counsel to
Lessor, second, to the Lessor in an amount equal to all accrued and unpaid
Yield, third, the outstanding principal balance of the Equity Investment;
fourth, to the payment of Breakage Costs, if any, and all other amounts owing to
Lessor hereunder and under the other Operative Documents; and fifth, the balance
to Lessee or such other Persons as Lessee may designate.

(e) Any amounts constituting Supplemental Rent shall be paid to the Person
entitled to receive such Supplemental Rent pursuant to the Operative Documents.

(f) Any payment received by Lessor for which no provision as to the application
thereof is made in the Operative Documents or elsewhere in this Section 18.2
shall be distributed in accordance with Section 18.2(a).

 

- 36 -



--------------------------------------------------------------------------------

Section 18.3. Identification of Payments. Lessor in its reasonable judgment
shall identify the nature of each payment or amount received by it, and apply
and allocate each such amount in the manner specified above.

[balance of page left blank/signatures follow]

 

- 37 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have each caused this Amended and Restated
Lease Agreement to be duly executed and delivered and attested by their
respective officers thereunto duly authorized as of the day and year first above
written.

 

BTMU CAPITAL LEASING & FINANCE,

INC., as Lessor

By:   /s/ Gregory B. Register Name:   Gregory B. Register Title:   Managing
Director

LENNOX INTERNATIONAL INC., as Lessee

 

By:   /s/ Joe Reitmeier   Name:   Joe Reitmeier   Title:   Executive Vice
President and Chief Financial Officer